Exhibit 10.1

 

Published CUSIP Number: 29164GAA3
Revolving Credit CUSIP Number: 29164GAB1

 

 

 

CREDIT AGREEMENT

 

dated as of October 20, 2014,

 

among

 

THE EMPIRE DISTRICT ELECTRIC COMPANY,

 

as Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Bank,

 

ROYAL BANK OF CANADA,

UMB BANK, N.A. and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

and

 

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

1.1

Defined Terms

1

1.2

Accounting Terms

17

1.3

Other Terms; Construction

18

1.4

Times of Day

18

 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

2.1

Commitments

19

2.2

Procedure for Borrowings; Conversions and Continuations

19

2.3

Letters of Credit

21

2.4

Swingline Loans

29

2.5

Termination or Reduction of Commitments

31

2.6

Repayment of Loans

31

2.7

Mandatory Prepayments

31

2.8

Voluntary Prepayments

32

2.9

Interest

33

2.10

Fees

34

2.11

Payments Generally; Computations; Apportionment of Payments

35

2.12

Recovery of Payments

37

2.13

Pro Rata Treatment

38

2.14

Increased Costs; Change in Circumstances; Illegality

39

2.15

Taxes

41

2.16

Compensation

45

2.17

Mitigation Obligations; Replacement of Lenders

45

2.18

Defaulting Lenders

47

2.19

Disbursements; Funding Reliance; Domicile of Loans

50

2.20

Evidence of Debt; Notes

51

2.21

Extension of Revolving Maturity Date

52

2.22

Increase in Revolving Commitments

53

 

 

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1

Conditions to Closing Date

54

3.2

Conditions of All Credit Extensions

56

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

4.1

Organization and Qualification

57

4.2

Subsidiaries

57

4.3

Financial Reports

58

4.4

No Material Adverse Change

58

4.5

Litigation; Tax Returns; Approvals

58

4.6

Regulation U

58

4.7

No Default

58

4.8

ERISA

59

4.9

Full Disclosure

59

4.10

Corporate Authority and Validity of Obligations

59

4.11

No Default Under Other Agreements

59

4.12

Status Under Certain Laws

59

4.13

Compliance with Laws

59

4.14

Ownership of Property

60

4.15

Solvency

60

4.16

Pari Passu

60

4.17

Anti-Corruption Laws; OFAC; Anti-Terrorism Laws

60

 

ARTICLE V

 

COVENANTS

 

5.1

Maintenance of Property

61

5.2

Taxes

61

5.3

Maintenance of Insurance

61

5.4

Financial Reports

61

5.5

Inspection

62

5.6

Consolidation, Merger and Sale of Assets

62

5.7

Liens

62

5.8

Notice of Suit or Material Adverse Change in Business or Default

64

5.9

ERISA

64

5.10

Use of Proceeds

65

5.11

Compliance with Laws

65

5.12

Fiscal Year

65

5.13

Maintenance of Existence

65

5.14

Maximum Total Indebtedness to Total Capitalization Ratio

65

5.15

Acquisitions

65

5.16

Anti-Corruption Laws

66

5.17

Line of Business

66

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EVENTS OF DEFAULT

 

6.1

Events of Default

66

6.2

Remedies: Termination of Commitments, Acceleration, etc.

68

6.3

Remedies: Setoff

69

 

 

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

7.1

Appointment and Authority

69

7.2

Rights as a Lender

69

7.3

Exculpatory Provisions

70

7.4

Reliance by Administrative Agent

71

7.5

Delegation of Duties

71

7.6

Resignation of Administrative Agent

71

7.7

Non-Reliance on Administrative Agent and Other Lenders

72

7.8

No Other Duties, Etc.

72

7.9

Administrative Agent May File Proofs of Claim

73

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1

Expenses; Indemnity; Damage Waiver

73

8.2

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process

75

8.3

Waiver of Jury Trial

76

8.4

Notices; Effectiveness; Electronic Communication

76

8.5

Amendments, Waivers, etc.

78

8.6

Successors and Assigns

79

8.7

No Waiver

83

8.8

Survival

84

8.9

Severability

84

8.10

Construction

84

8.11

Confidentiality

84

8.12

Counterparts; Integration; Effectiveness

85

8.13

Disclosure of Information

85

8.14

USA Patriot Act Notice

85

8.15

No Advisory or Fiduciary Responsibility

86

 

EXHIBITS

 

Exhibit A-1

Form of Revolving Note

Exhibit A-2

Form of Swingline Note

Exhibit B-1

Form of Notice of Borrowing

Exhibit B-2

Form of Notice of Conversion/Continuation

 

--------------------------------------------------------------------------------


 

Exhibit B-3

Form of Notice of Swingline Borrowing

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Assumption

Exhibit E-1-E-4

Forms of U.S. Tax Compliance Certificate

 

SCHEDULES

 

Schedule 1.1(a)

Commitments and Notice Addresses

Schedule 4.2

Subsidiaries

Schedule 5.7

Liens

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of the 20th day of October, 2014, is made among
THE EMPIRE DISTRICT ELECTRIC COMPANY, a Kansas corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders, Swingline Lender and Issuing Bank.

 

BACKGROUND STATEMENT

 

The Borrower has requested that the Lenders make available a revolving credit
facility in the aggregate principal amount of $200,000,000.  The Lenders are
willing to make available to the Borrower the revolving credit facility
described herein subject to and on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Defined Terms.  For purposes of this
Agreement, in addition to the terms defined elsewhere herein, the following
terms have the meanings set forth below (such meanings to be equally applicable
to the singular and plural forms thereof):

 

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent listing any one or more accounts to which the Borrower may
from time to time request the Administrative Agent to forward the proceeds of
any Loans made hereunder.

 

“Additional Commitment Lender” has the meaning given to such term in
Section 2.21(c).

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Rate for Base Rate Loans as in effect at such time.

 

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Rate for LIBOR Loans as in effect at such time.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 7.1, and any successor administrative agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning given to such term in Section 8.4(c).

 

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the
aggregate Outstanding Amount of Revolving Loans at such time, (ii) the aggregate
L/C Exposure at such time and (iii) the aggregate Outstanding Amount of
Swingline Loans at such time.

 

“Agreement” means this Credit Agreement.

 

“Anniversary Date” has the meaning given to such term in Section 2.21(a).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment. 
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Ratings
(S&P/Moody’s)

 

LIBOR Loans +
Letter of Credit Fees

 

Base Rate Loans

 

Facility Fee

 

1

 

A/A2 or above

 

0.775

%

0

%

0.100

%

2

 

A-/A3

 

0.875

%

0

%

0.125

%

3

 

BBB+/Baa1

 

1.025

%

0.025

%

0.175

%

4

 

BBB/Baa2

 

1.275

%

0.275

%

0.225

%

5

 

BBB-/Baa3 or below

 

1.475

%

0.475

%

0.275

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt securities; provided that
(i) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level corresponding to the higher of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being the
highest and the Debt Rating for Pricing Level 5 being the lowest); (ii) if there
is a split in Debt Ratings of more than one level, then the Pricing Level that
is one level lower than the Pricing Level corresponding to the higher Debt
Rating shall apply; (iii) if the Borrower has only one Debt Rating, the Pricing
Level corresponding to that Debt Rating shall apply; and (iv) if the Borrower
does not have any Debt Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 3.1(b).  Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective on the date of

 

2

--------------------------------------------------------------------------------


 

the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

 

“Arranger” means Wells Fargo Securities, LLC.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of each Person whose consent
is required by Section 8.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income, common stockholders’ equity
and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

 

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 6.1(i) or 6.1(j).

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo to be its prime rate (which may not
necessarily be its lowest or best lending rate), as adjusted to conform to
changes as of the opening of business on the date of any such change in such
prime rate, (ii) the Federal Funds Rate plus 0.5% per annum, as adjusted to
conform to changes as of the opening of business on the date of any such change
in the Federal Funds Rate, and (iii) the LIBOR Rate for an Interest Period of
one month plus 1.0%, as adjusted to conform to changes as of the opening of
business on the date of any such change of such LIBOR Rate.

 

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.2(c))
on a single date of a group of Loans of a single Type (or a Swingline Loan made
by the Swingline Lender) and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP (as in effect on the Closing Date),
recorded as a capital lease on such Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Collateral Account” has the meaning given to such term in Section 2.3(k).

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and I3d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 331/3% or more of the equity securities of the Borrower entitled
to vote for members of the board of directors of the Borrower on a fully-diluted
basis; or

 

(b)                                 the passage of thirty days from the date
upon which any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
becoming “beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of

 

4

--------------------------------------------------------------------------------


 

1934) of the power to exercise, directly or indirectly, the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis representing
331/3% or more of the combined voting power of such securities.

 

“Closing Date” means the first date each of the conditions set forth in
Section 3.1 are satisfied or waived in accordance with the terms of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Entities” means the Borrower and the Subsidiaries of the Borrower.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any Event of Default or any event or condition that, with the
passage of time or giving of notice, or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (y) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(iv) has, or has a direct or indirect parent company that has, (x) become the
subject of a

 

5

--------------------------------------------------------------------------------


 

proceeding under any Debtor Relief Law, or (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (iv) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swingline Lender and each Lender.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Dollars” or “$” means dollars of the United States of America.

 

“EDE Mortgage” has the meaning given to such term in Section 5.7(i).

 

“EDG Mortgage” has the meaning given to such term in Section 5.7(i).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 8.6(b)(v) and (vi) (subject to such consents, if any, as
may be required under Section 8.6(b)).

 

“Environmental Laws” means any applicable federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or enforceable orders of Governmental
Authorities, relating to the protection of human health or occupational safety
with respect to exposure to Hazardous Substances, or the environment, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b), (c), (m) or (o) of the Code or (ii) a member of the same
controlled group under Section 4001(a)(14) of ERISA.

 

“Event of Default” has the meaning given to such term in Section 6.1.

 

“Evergreen Letter of Credit” has the meaning given to such term in
Section 2.2(b)(iii).

 

6

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (i) any Taxes imposed on or measured by such Recipient’s net income
or profits or overall gross income (in each case, however denominated),
franchise and similar Taxes and branch profits Taxes, in each case, imposed by a
jurisdiction (x) a result of such Recipient being organized under the laws of,
or having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax or (y) as a result of any other
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document),
(ii) in the case of a Lender, any U.S. federal withholding Taxes imposed in
respect of amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Revolving Commitment pursuant to a law in
effect on the date on which (x) such Lender acquires the applicable interest in
the applicable Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.17) or (y) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired such applicable
interest or to such Lender immediately before it changed its Lending Office;
(iii) any Taxes attributable to such Recipient’s failure to comply with
Section 2.15(g); (iv) any Taxes imposed under FATCA and (v) any U.S. federal
backup withholding imposed pursuant to Section 3406 of the Code, or any similar
provision of state, local or foreign law.

 

“Existing Credit Agreement” has the meaning given to such term in
Section 3.1(e).

 

“Existing Revolving Maturity Date” has the meaning given to such term in
Section 2.21(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100th of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

7

--------------------------------------------------------------------------------


 

“Fee Letters” means (i) the letter agreement, dated August 27, 2014, among the
Borrower, the Administrative Agent and the Arranger (the “Original Fee Letter”),
and (ii) any other agreement between an Issuing Bank and the Borrower relating
to certain fees payable by the Borrower in respect of Letters of Credit Issued
hereunder by such Issuing Bank.

 

“fiscal quarter” means a fiscal quarter of the Consolidated Entities.

 

“fiscal year” means a fiscal year of the Consolidated Entities.

 

“Foreign Lender” means a Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any Issuing Bank, such Defaulting Lender’s L/C Exposure with respect
to Letters of Credit issued by such Issuing Bank other than such portion thereof
that has been reallocated to other Lenders or Cash Collateralized in accordance
with the terms hereof, and (ii) with respect to any Swingline Lender, such
Defaulting Lender’s Swingline Exposure with respect to outstanding Swingline
Loans made by such Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local,
county, provincial or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided,

 

8

--------------------------------------------------------------------------------


 

however, that, with respect to the Consolidated Entities, the term “Guaranty
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guaranty Obligation of any
guaranteeing Person hereunder shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made and (b) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:  (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, or (iv) it is or contains, without limiting the
foregoing, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Increase Effective Date” has the meaning given to such term in Section 2.22(c).

 

“Indebtedness” means, with respect to any Person (without duplication), (i) all
indebtedness with respect to borrowed money; (ii) all reimbursement and other
obligations with respect to letters of credit, banker’s acceptances, customer
advances and other extensions of credit whether or not representing obligations
for borrowed money; (iii) the aggregate amount of Capital Lease Obligations;
(iv) all indebtedness secured by any lien or any security interest on any
property, whether or not the same would be classified as a liability on a
balance sheet; (e) all indebtedness representing the deferred purchase price of
property, but excluding all trade payables incurred in the ordinary course of
business; and (f) all Guaranty Obligations with respect to any of the foregoing.

 

“Indemnified Taxes” means (i) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

 

“Information” has the meaning given to such term in Section 8.11.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date 1, 2, 3 or 6 months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

 

(i)                                     the initial Interest Period for any
LIBOR Loan shall commence on the date of the Borrowing of such LIBOR Loan
(including the date of any continuation of, or

 

9

--------------------------------------------------------------------------------


 

conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

(ii)                                  if any Interest Period otherwise would
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless such next succeeding Business Day falls
in another calendar month, in which case such Interest Period shall expire on
the next preceding Business Day; and

 

(iii)                               if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Interest Period would expire, then such Interest Period shall expire
on the last Business Day of such calendar month.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning given to such term in Section 8.2(a).

 

“Issue” means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry of, or to renew or increase the Stated Amount of, such Letter
of Credit.  The terms “Issued”, “Issuing” and “Issuance” have corresponding
meanings.

 

“Issuer Documents” means with respect to any Letter of Credit issued by an
Issuing Bank, the letter of credit application, and any other document,
agreement and instrument entered into by any Issuing Bank and the Borrower or in
favor of any Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo, in its capacity as issuer of Letters of Credit
hereunder, and each other Lender as the Borrower may from time to time select as
an Issuing Bank hereunder and that has been approved in writing by the
Administrative Agent; provided that such Lender has agreed to be an Issuing
Bank.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

 

“L/C Advance” has the meaning given to such term in Section 2.3(e).

 

“L/C Commitment” means, as to any Issuing Bank, the obligation of such Issuing
Bank to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to (a) for each of the initial Issuing Banks,
$20,000,000 and (b) for any other

 

10

--------------------------------------------------------------------------------


 

Issuing Bank, as separately agreed to by such Issuing Bank and the Borrower. 
The aggregate L/C Commitment on the Closing Date shall be $20,000,000.

 

“L/C Disbursement” means with respect to any Letter of Credit, a payment made by
the applicable Issuing Bank pursuant thereto.

 

“L/C Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage multiplied by the L/C Obligations at such time.

 

“L/C Honor Date” has the meaning set forth in Section 2.3(d)(ii).

 

“L/C Maturity Date” means the fifth Business Day prior to the Revolving Maturity
Date.

 

“L/C Obligations” means, at any time, the sum of (i) the aggregate Stated Amount
of all Letters of Credit outstanding at such time and (ii) the aggregate amount
of Reimbursement Obligations outstanding at such time.

 

“L/C Reimbursement Date” has the meaning given to such term in
Section 2.3(d)(ii).

 

“Letter of Credit Notice” has the meaning set forth in Section 2.3(b)(i).

 

“Letters of Credit” means any standby letter of credit issued hereunder
providing for the payment of cash upon the honoring of a presentation
thereunder.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

“LIBOR Market Index Rate” means, as of any date, the fluctuating rate per annum
of interest equal to the LIBOR Rate with a term equivalent to a one month
Interest Period on such date, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/16th of one percentage point).

 

“LIBOR Rate” means:

 

(i)                                     with respect to each LIBOR Loan
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum obtained by dividing (A) (y) the London Interbank Offered Rate (or a
comparable or successor rate which is approved by the Administrative Agent)
appearing on Reuters Screen LIBOR01 Page (or other commercially available source
providing quotations of such rate as selected by the Administrative Agent from
time to time) for deposits denominated in Dollars (rounded upward, if necessary,
to the nearest 1/16th of one percentage point) (“LIBOR”) or (z) if no such rate
is available, the rate of interest determined by the Administrative Agent to be
the rate or the arithmetic mean of rates at which deposits in Dollars in
immediately available funds are offered to first-tier banks in the London
interbank Eurodollar market (rounded upward, if necessary, to the nearest 1/16th
of one percentage point), in each case under (y) and (z) above at approximately
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period, by
(B) the amount equal to 1.00 minus the Reserve Requirement (expressed as a
decimal) for such Interest Period; and

 

11

--------------------------------------------------------------------------------


 

(ii)                                  for any interest rate calculation with
respect to a Base Rate Loan, LIBOR for an Interest Period equal to one month on
such date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/16th of one percentage point).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.

 

“Loan Documents” means this Agreement, the Notes, each Issuer Document, the Fee
Letters, and all other agreements, instruments, documents and certificates now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of the Borrower with respect to this Agreement.

 

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (A) the business, assets, liabilities, results of
operations or financial condition of the Borrower and its Subsidiaries, taken as
a whole, (B) the ability of the Borrower to perform its obligations under this
Agreement or any of the other Loan Documents or (C) the legality, validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

 

“Minimum Collateral Amount” means, at any time, an amount equal to 102% of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.

 

“Non-Consenting Lender” means a Lender that does not approve any consent, waiver
or amendment to any Loan Document that (i) requires the approval of all Lenders
(or all Lenders directly affected thereby) in accordance with Section 8.5 and
(ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning given to such term in Section 2.21(b).

 

“Non-Extension Notice Date” has the meaning given to such term in
Section 2.3(b)(iii).

 

12

--------------------------------------------------------------------------------


 

“Notes” means any or all of the Revolving Notes and the Swingline Note.

 

“Notice Date” has the meaning given to such term in Section 2.21(b).

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(a).

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.2(c).

 

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.3.

 

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any Debtor Relief Law, whether or not the
claim for such interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower to the
Administrative Agent, any Lender, the Swingline Lender, any Issuing Bank or any
other Person entitled thereto, under this Agreement or any of the other Loan
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Original Fee Letter” has the meaning given to such term in the definition of
“Fee Letters.”

 

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, excluding any such Taxes that are imposed as a result of
an assignment, participation, change of Lending Office or other transfer (other
than an assignment requested by the Borrower pursuant to Section 2.17(a)) by a
Lender (an “Assignment Tax”), if such Assignment Tax is imposed as a result of a
present or former connection of the transferor or transferee with the
jurisdiction imposing such Assignment Tax (other than connections arising from
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document).

 

“Outstanding Amount” means, with respect to any Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Participant” has the meaning given to such term in Section 8.6(e).

 

“Participant Register” has the meaning given to such term in Section 8.6(e).

 

13

--------------------------------------------------------------------------------


 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all
rules and regulations from time to time promulgated thereunder.

 

“Payment Instructions” means the account and office of the Administrative Agent
designated on Schedule 1.1(a) under the heading “Instructions for wire transfers
to the Administrative Agent,” or such other account or office as the
Administrative Agent may designate to the Lenders and the Borrower for such
purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any employee benefit plan (other than a Multiemployer Plan)
covering any officers or employees of the Borrower or any ERISA Affiliate, any
benefits of which are, or are required to be, guaranteed by the PBGC.

 

“Platform” has the meaning given to such term in Section 8.4(b).

 

“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Bank, as applicable.

 

“Register” has the meaning given to such term in Section 8.6(d).

 

“Reimbursement Obligation” means the amount of any unreimbursed drawing on a
Letter of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate Revolving Commitments (or, after the termination of
the Revolving Commitments, the Aggregate Revolving Credit Exposure (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans being deemed “held” by such Lender for
purposes of this definition)); provided that the Revolving Commitment of, and
the Revolving Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Requirement of Law” means, with respect to any Person, the charter,
constitution, articles or certificate of organization or incorporation and
bylaws or other organizational or governing documents of such Person, and any
statute, law, treaty, rule, regulation, order, decree, writ, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such

 

14

--------------------------------------------------------------------------------


 

Person or any of its property is subject or otherwise pertaining to any or all
of the transactions contemplated by this Agreement and the other Loan Documents.

 

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D of the Federal
Reserve Board with respect to “Eurocurrency liabilities” within the meaning of
such Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

 

“Resignation Effective Date” has the meaning given to such term in
Section 7.6(a).

 

“Responsible Officer” means the president, the chief executive officer, the
chief financial officer, any other executive officer, the treasurer, assistant
treasurer and any other officer or similar official thereof designated in
writing by the Borrower and reasonably acceptable to the Administrative Agent.

 

“Revolving Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to the amount set forth opposite such Lender’s
name on Schedule 1.1(a) under the caption “Revolving Commitment” or, if such
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Lender at such time in the Register as such Lender’s “Revolving
Commitment,” in either case, as such amount may be increased or reduced at or
prior to such time pursuant to the terms hereof.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the aggregate Outstanding Amount of all Revolving Loans made by such
Lender at such time, (ii) such Lender’s L/C Exposure at such time and (iii) such
Lender’s Swingline Exposure at such time.

 

“Revolving Loans” has the meaning given to such term in Section 2.1.

 

“Revolving Maturity Date” means the later of (i) the 5th anniversary of the
Closing Date and (b) if maturity is extended pursuant to Section 2.21, such
extended maturity date as determined pursuant to such Section; provided,
however, that, in each case, if such date is not a Business Day, the Revolving
Maturity Date shall be the next preceding Business Day.

 

“Revolving Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Revolving
Loans made by such Lender pursuant to Section 2.1, in substantially the form of
Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

 

“Revolving Termination Date” means the Revolving Maturity Date or such earlier
date of termination of the Revolving Commitments pursuant to Section 2.5 or 6.2.

 

15

--------------------------------------------------------------------------------


 

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

 

“Sanctions” means:

 

(a)                                 economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the U.S.
government and administered by OFAC; and

 

(b)                                 economic or financial sanctions imposed,
administered or enforced from time to time by the U.S. State Department, the
U.S. Department of Commerce or the U.S. Department of the Treasury.

 

“Sanctions List” means any of the lists of specially designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or any other U.S. government entity, in
each case as the same may be amended, supplemented or substituted from time to
time.

 

“S&P” means Standard and Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc. or any successor to the rating agency business
thereof.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

 

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors, board of managers or other
governing body of such Person, is at the time, directly or indirectly, owned or
controlled by the parent and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such Person shall or might have voting power by
reason of the happening of any contingency). When used without reference to a
parent entity, the term “Subsidiary” shall be deemed to refer to a Subsidiary of
the Borrower.

 

“Swingline Commitment” means $20,000,000 or, if less, the aggregate Revolving
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.

 

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage multiplied by the principal amount of Swingline
Loans outstanding at such time.

 

“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline Loans
and its successors in such capacity.

 

“Swingline Loans” has the meaning given to such term in Section 2.4(a).

 

16

--------------------------------------------------------------------------------


 

“Swingline Maturity Date” means the fifth Business Day prior to the Revolving
Maturity Date.

 

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.4(a), in substantially
the form of Exhibit A-2.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Type” means, with respect to any Loan or Borrowing, whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined
by reference to the LIBOR Rate or the Base Rate.

 

“Unutilized Revolving Commitment” means, with respect to any Lender at any time,
such Lender’s Revolving Commitment at such time less the sum of (i) the
Outstanding Amount of all Revolving Loans made by such Lender at such time,
(ii) such Lender’s L/C Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.

 

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the Outstanding Amount of
all Swingline Loans at such time.

 

“U.S. Lender” means any Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and its permitted assigns.

 

“Withholding Agent” means the Borrower or the Administrative Agent.

 

1.2                               Accounting Terms. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with, GAAP as in effect
from time to time; provided that (i) if the Borrower notifies the Administrative
Agent that it wishes to amend the financial covenant in Section 5.14 to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.14 for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP as in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders) and (ii) for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding

 

17

--------------------------------------------------------------------------------


 

principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

 

1.3                               Other Terms; Construction.

 

(a)                                             The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                             All references herein to the
Lenders or any of them shall be deemed to include each Issuing Bank and the
Swingline Lender unless specifically provided otherwise or unless the context
otherwise requires.

 

1.4                               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

18

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

2.1                               Commitments. Subject to and on the terms and
conditions of this Agreement, each Lender severally agrees to make loans (the
“Revolving Loans”) to the Borrower from time to time on any Business Day during
the period from the Closing Date to the Revolving Termination Date in an
aggregate principal amount at any time outstanding not exceeding its Revolving
Commitment; provided, however, that no Borrowing of Revolving Loans shall be
made if, immediately after giving effect thereto, (y) the Revolving Credit
Exposure of any Lender would exceed its Revolving Commitment at such time or
(z) the Aggregate Revolving Credit Exposure would exceed the aggregate Revolving
Commitments at such time. Subject to and on the terms and conditions of this
Agreement, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

2.2                               Procedure for Borrowings; Conversions and
Continuations.

 

(a)                                             Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their Applicable
Percentages. Subject to Section 2.14(f), each Borrowing of Revolving Loans shall
be comprised entirely either of Base Rate Loans or LIBOR Loans having the same
Interest Period as the Borrower may request in accordance herewith; provided
that all Borrowings made on the Closing Date must be comprised of Base Rate
Loans unless the Borrower shall have provided an indemnity letter extending the
benefits of Section 2.16 to Lenders in respect of such Borrowings.

 

(b)                                             In order to make an initial
Borrowing of Revolving Loans (other than Borrowings for the purpose of paying
unpaid Reimbursement Obligations, which shall be made pursuant to
Section 2.3(d)(ii)), the Borrower will give the Administrative Agent written
notice not later than 12:00 Noon (i) on the Borrowing Date in the case of any
Borrowing of Base Rate Loans and (ii) at least three (3) Business Days prior to
the Borrowing Date in the case of any Borrowing of LIBOR Loans. Each such notice
(each, a “Notice of Borrowing”) shall be irrevocable, given in the form of
Exhibit B-1 and shall specify (1) the aggregate principal amount and initial
Type of the Loans to be made pursuant to such Borrowing, (2) in the case of a
Borrowing of LIBOR Loans, the initial Interest Period to be applicable thereto,
and (3) the requested date of Borrowing, which shall be a Business Day. The
aggregate principal amount of each Borrowing comprised of Base Rate Loans shall
not be less than $1,000,000 or a whole multiple of $250,000 in excess thereof
(or, in the case of a Borrowing of Revolving Loans, if less, in the amount of
the aggregate Unutilized Revolving Commitments), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. If no election
as to the Type of Loans comprising a Borrowing is made, the Borrower shall be
deemed to have requested a Borrowing comprised of Base Rate Loans; and if the
Borrower shall have failed to select the duration of the Interest Period to be
applicable to any Borrowing of LIBOR Loans, then the Borrower shall be deemed to
have selected an Interest Period with a duration of one month. Upon its receipt
of a Notice of Borrowing, the Administrative Agent will promptly notify each
applicable Lender of the proposed Borrowing.

 

19

--------------------------------------------------------------------------------


 

(c)                                              The Borrower may elect from
time to time (i) to convert all or a portion of the outstanding principal amount
of any Base Rate Loans into LIBOR Loans, or to convert any LIBOR Loans the
Interest Periods for which end on the same day into Base Rate Loans, or
(ii) upon the expiration of any Interest Period, to continue all or a portion of
the outstanding principal amount of any LIBOR Loans the Interest Periods for
which end on the same day for an additional Interest Period; provided that
(w) any such conversion of LIBOR Loans into Base Rate Loans shall involve an
aggregate principal amount of not less than $1,000,000 or a whole multiple of
$250,000 in excess thereof (or, if less, the outstanding aggregate principal
amount of such LIBOR Loans); any such conversion of Base Rate Loans into, or
continuation of, LIBOR Loans shall involve an aggregate principal amount of not
less than $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
less, the outstanding aggregate principal amount of such Base Rate Loans); and
no partial conversion of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding principal amount of such LIBOR Loans to less than
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, (x) except as
otherwise provided in Section 2.14(f), LIBOR Loans may be converted into Base
Rate Loans only on the last day of the Interest Period applicable thereto (and,
in any event, if a LIBOR Loan is converted into a Base Rate Loan on any day
other than the last day of the Interest Period applicable thereto, the Borrower
will pay, upon such conversion, all amounts required under Section 2.16 to be
paid as a consequence thereof), (y) no such conversion or continuation shall be
permitted with regard to any Base Rate Loans that are Swingline Loans, and
(z) no conversion of Base Rate Loans into LIBOR Loans or continuation of LIBOR
Loans shall be permitted during the continuance of an Event of Default. The
Borrower shall make each such election by giving the Administrative Agent
written notice not later than 12:00 Noon, three Business Days prior to the
intended effective date of any conversion or continuation of Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. In the event that the Borrower shall fail to deliver a
Notice of Conversion/Continuation as provided herein with respect to any
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the then current Interest Period
applicable thereto. In the event the Borrower shall have failed to select in a
Notice of Conversion/Continuation the duration of the Interest Period to be
applicable to any conversion into, or continuation of, LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month. Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each applicable Lender of the proposed
conversion or continuation.

 

(d)                                             Not later than 1:00 p.m. on the
requested date of Borrowing, each applicable Lender will make available to the
Administrative Agent in accordance with the Payment Instructions an amount, in
Dollars and in immediately available funds, equal to the amount of the Loan or
Loans to be made by such Lender. To the extent such Lenders have made such
amounts available to the Administrative Agent, upon satisfaction of the
applicable conditions set forth in Section 3.2 (and, if such Borrowing is made
on the Closing Date, Section 3.1), the Administrative Agent shall make all funds
so received available to the Borrower in like funds in accordance with
instructions provided to the Administrative Agent as set forth in
Section 2.19(a); provided, however, that if on the date of Borrowing there are
Reimbursement

 

20

--------------------------------------------------------------------------------


 

Obligations outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such Reimbursement Obligations, and
second, shall be made available to the Borrower as provided above.

 

2.3                               Letters of Credit.

 

(a)                                             Subject to and on the terms and
conditions set forth herein, (i) each Issuing Bank agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.3, (A) from time to time
on any Business Day during the period from the Closing Date until the L/C
Maturity Date, to issue Letters of Credit for the account of the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (B) to honor drawings under the
Letters of Credit; and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided, however, that no Letter of Credit shall be
Issued if, immediately after giving effect thereto, (w) the Revolving Credit
Exposure of any Lender exceeds its Revolving Commitment at such time, (x) the
Aggregate Revolving Credit Exposure exceeds the aggregate Revolving Commitments
at such time, (y) the aggregate outstanding L/C Obligations exceed the aggregate
L/C Commitment, or (z) the aggregate outstanding L/C Obligations Issued by the
applicable Issuing Bank exceed the L/C Commitment of such Issuing Bank. Each
request by the Borrower for the Issuance of a Letter of Credit shall be deemed
to be a representation by the Borrower that the Issuance so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions set forth herein,
the Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(b)                                             Procedure for Issuance.

 

(i)                                                 To request the Issuance of a
Letter of Credit, the Borrower shall deliver to the applicable Issuing Bank and
the Administrative Agent (which will promptly notify the Lenders) at least three
Business Days in advance of the requested date of Issuance (or such later date
and time as the Administrative Agent and such Issuing Bank may agree in a
particular instance in their sole discretion) a notice in a form reasonably
acceptable to such Issuing Bank (a “Letter of Credit Notice”) requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed, extended or increased, as the case may be, and specifying the
date of Issuance (which shall be a Business Day), the date on which such Letter
of Credit is to expire (which shall comply with Section 2.3(b)(iii)), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
the terms and conditions of (and such other information as shall be necessary to
prepare, amend, renew, extend or increase, as the case may be) such Letter of
Credit, it being understood and agreed that Letters of Credit may be extended
and renewed in accordance with Section 2.3(b)(iii). If requested by the
applicable Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any such letter of
credit application, the terms and conditions of this Agreement shall control.

 

21

--------------------------------------------------------------------------------


 

(ii)                                              Promptly after receipt of any
Letter of Credit Notice, the applicable Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Notice from the Borrower and, if
not, the Issuing Bank will provide the Administrative Agent with a copy thereof.
Unless the applicable Issuing Bank has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of Issuance of the applicable Letter of Credit, that one or more
applicable conditions contained in Article III shall not then be satisfied,
then, subject to the terms and conditions hereof, such Issuing Bank shall, on
the requested date, Issue a Letter of Credit for the account of the Borrower (or
the applicable Subsidiary) in accordance with such Issuing Bank’s usual and
customary business practices.

 

(iii)                                           Each Letter of Credit shall
expire at or prior to the earlier of (i) the close of business on the date one
year after the date of the Issuance of such Letter of Credit, or (ii) the Letter
of Credit Maturity Date; provided, however, that if the Borrower so requests in
its Letter of Credit Notice, the applicable Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit (each, an “Evergreen Letter of
Credit”) that has automatic extension provisions for successive periods of one
year or less (but not beyond the L/C Maturity Date), provided that any such
Evergreen Letter of Credit must permit the applicable Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of Issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is Issued. Once an Evergreen Letter of Credit has been Issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the L/C Maturity Date; provided, however, that no
Issuing Bank shall permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to Issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.3(h) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.2
is not then satisfied, and in each such case directing such Issuing Bank not to
permit such extension. Such Issuing Bank shall promptly provide a copy of any
such notice to the Borrower and the Administrative Agent.

 

(c)                                              Participations. By the Issuance
of a Letter of Credit by any Issuing Bank and without any further action on the
part of such Issuing Bank or the Lenders, such Issuing Bank hereby grants to
each Lender in respect of such Letter of Credit, and each such Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit in an
amount equal to such Lender’s Applicable Percentage of the Stated Amount of such
Letter of Credit and the Borrower’s Reimbursement Obligations with respect
thereto. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance

 

22

--------------------------------------------------------------------------------


 

whatsoever, including any amendment, renewal or extension of any such Letter of
Credit or the existence of a Default or Event of Default or reduction or
termination of the aggregate Commitments. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of each Issuing Bank, the amount of
such Lender’s Applicable Percentage of each L/C Disbursement made by such
Issuing Bank promptly upon the request of the Issuing Bank at any time from the
time such L/C Disbursement is made until such L/C Disbursement is reimbursed by
the Borrower or at any time after any reimbursement payment is required to be
disgorged or refunded to the Borrower for any reason. Such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to Section 2.3(e), the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that any Lender has
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any L/C Disbursement made by it shall not relieve the Borrower of its obligation
to reimburse such L/C Disbursement. Notwithstanding anything in this Agreement
to the contrary, effective upon the increase of the Revolving Commitments
pursuant to Section 2.22, each Lender’s participation in any Letter of Credit
outstanding on such date shall be automatically adjusted to reflect its
Applicable Percentage after giving effect to such increase.

 

(d)                                             Disbursement Procedures;
Reimbursement.

 

(i)                                                 Each Issuing Bank shall,
within a reasonable time following its receipt thereof (and, in any event,
within any time specified in the text of the relevant Letters of Credit Issued
by it), examine all documents purporting to represent a demand for payment under
any Letter of Credit Issued by it. Such Issuing Bank shall (x) promptly after
its receipt thereof, notify the Administrative Agent and the Borrower of such
demand for payment and (y) promptly after such examination notify the
Administrative Agent and the Borrower of whether such Issuing Bank has made or
will make a L/C Disbursement thereunder.

 

(ii)                                              The Borrower agrees that it
shall reimburse each Issuing Bank in respect of any L/C Disbursement made by it
by paying to the Administrative Agent an amount in Dollars equal to the amount
of such L/C Disbursement not later than 2:00 p.m. on the Business Day of such
L/C Disbursement (the date of such L/C Disbursement, the “L/C Honor Date”), so
long as the Borrower has received notice of such L/C Disbursement not later than
11:00 a.m. on the L/C Honor Date, and otherwise, not later than the 2:00 p.m. on
first Business Day immediately following the date the Borrower has received such
notice (the date the Borrower is required to reimburse such L/C Disbursement,
the “L/C Reimbursement Date”), together with interest thereon payable as
provided in Section 2.3(j). If the Borrower fails to so reimburse the applicable
Issuing Bank by such time, the Administrative Agent shall promptly notify each
Lender of the amount of the Reimbursement Obligation, and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
L/C Reimbursement Date in an amount equal to the Reimbursement Obligation,
without regard to the minimum and multiples specified in

 

23

--------------------------------------------------------------------------------


 

Section 2.2(a)(i) for the principal amount of Borrowings, but subject to the
amount of the aggregate Unutilized Revolving Commitments, and subject to the
conditions set forth in Section 3.2 (other than the delivery of a Notice of
Borrowing), and each Lender shall fund its Applicable Percentage of such
Borrowing as set forth in Section 2.2(b). If the Borrower is unable to request a
Borrowing of Base Rate Loans because it cannot satisfy each of the conditions
set forth in Section 3.2 (other than the delivery of a Notice of Borrowing) or
for any other reason, each Lender shall fund its L/C Advance as set forth in
Section 2.3(e).

 

(e)                                              Funding of Participations. If
the Borrower shall fail to reimburse any Issuing Bank for any L/C Disbursement
by the time required in Section 2.3(d)(ii), the Administrative Agent shall
notify each Lender of the applicable L/C Disbursement, the Reimbursement
Obligation then due from the Borrower in respect thereof and the amount of such
Lender’s Applicable Percentage thereof. Each Lender shall upon such notice make
funds available to the Administrative Agent in Dollars for the account of the
applicable Issuing Bank at the Payment Office in an amount equal to the amount
of its Applicable Percentage of the unpaid L/C Disbursement (such amount, its
“L/C Advance”) not later than 2:00 p.m. on the Business Day specified in such
notice by the Administrative Agent. No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Bank for the amount of any payment made by such Issuing Bank
under such Letter of Credit, together with interest as provided herein. If any
Lender fails to make available to the Administrative Agent for the account of
any Issuing Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3(e), such Issuing Bank shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate in effect from time to time and a rate determined by such Issuing
Bank in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such
Issuing Bank in connection with the foregoing. A certificate of any Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.3(e) shall be conclusive absent manifest
error. Until a Lender funds its L/C Advance pursuant to this Section 2.5(e) to
reimburse the applicable Issuing Bank for any L/C Disbursement made by it,
interest in respect of such Lender’s L/C Advance shall be solely for the account
of such Issuing Bank.

 

(f)                                               Repayment of Participations.

 

(i)                                                 At any time after any
Issuing Bank has made a payment under any Letter of Credit and has received from
any Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.3(e), if the Administrative Agent receives for the account of
such Issuing Bank any payment in respect of the related Reimbursement Obligation
or interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its ratable portion thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time

 

24

--------------------------------------------------------------------------------


 

during which such Lender’s L/C Advance was outstanding) in the same funds as
those received by the Administrative Agent.

 

(ii)                                              If any payment received by the
Administrative Agent for the account of any Issuing Bank pursuant to
Section 2.3(d)(ii) is required to be returned under any of the circumstances
described in Section 2.12 (including pursuant to any settlement entered into by
such Issuing Bank in its discretion), each Lender shall pay to the
Administrative Agent for the account of such Issuing Bank its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the greater of the Federal Funds Rate in effect
from time to time and a rate determined by such Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing.

 

(g)                                              Failure to Make L/C Advances.
The failure of any Lender to make the L/C Advance to be made by it on the date
specified in Section 2.3(e) shall not relieve any other Lender of its obligation
hereunder to make its L/C Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the L/C Advance to be
made by such other Lender on such date.

 

(h)                                             Conditions Precedent to the
Issuance of Letters of Credit. Each Issuing Bank shall be under no obligation to
Issue any Letter of Credit if:

 

(i)                                                 any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuance of such Letter of Credit or any law applicable
to such Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over it shall
prohibit, or request that it refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon it with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to it as of the Closing Date;

 

(ii)                                              immediately after giving
effect thereto, the Aggregate Revolving Credit Exposure would exceed the
aggregate Revolving Commitments at such time;

 

(iii)                                           immediately after giving effect
thereto, the aggregate L/C Exposure would exceed the aggregate L/C Commitment at
such time;

 

(iv)                                          immediately after giving effect
thereto, the aggregate L/C Exposure in respect of Letters of Credit Issued by
such Issuing Bank would exceed such Issuing Bank’s L/C Commitment at such time;

 

(v)                                             the Issuing Bank shall have
delivered the written notice of nonrenewal described in Section 2.3(b)(iii) with
respect to such Letter of Credit;

 

25

--------------------------------------------------------------------------------


 

(vi)                                          one or more of the applicable
conditions under Section 3.2 is not then satisfied;

 

(vii)                                       subject to Section 2.3(b)(iii), the
expiry date of such Letter of Credit would occur more than twelve months after
the date of Issuance or last extension unless the Required Lenders have approved
such expiry date in writing as required pursuant to Section 8.5;

 

(viii)                                    the expiry date of such Letter of
Credit occurs after the L/C Maturity Date;

 

(ix)                                          such Letter of Credit is not
substantially in form and substance reasonably acceptable to the applicable
Issuing Bank;

 

(x)                                             such Letter of Credit is
denominated in a currency other than Dollars; or

 

(xi)                                          any Lender is at that time a
Defaulting Lender, unless the applicable Issuing Bank has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
Issuing Bank (in its sole discretion) with such Lender and/or the Borrower to
eliminate such Issuing Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.18(a)(iv)) with respect to such Defaulting Lender as
it may elect in its sole discretion.

 

(i)                                                 Obligations Absolute. The
Reimbursement Obligations of the Borrower with respect to an L/C Disbursement
under any Letter of Credit and of any Lender to reimburse the applicable Issuing
Bank with respect to any L/C Disbursement made by such Issuing Bank shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and any Issuer Document under all circumstances,
including the following circumstances:

 

(i)                                                 any lack of validity or
enforceability of this Agreement, any other Loan Document, any Issuer Document
or any other agreement or instrument relating thereto;

 

(ii)                                              any change in the time, manner
or place of payment of, or in any other term of, all or any of the obligations
of the Borrower in respect of any Issuer Document or any other amendment or
waiver of or any consent to or departure from all or any of the Issuer
Documents;

 

(iii)                                           the existence of any claim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of a Letter of Credit (or any Persons for
which any such beneficiary or any such transferee may be acting), any Issuing
Bank, the Administrative Agent, any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any other Issuer Document or any unrelated transaction;

 

(iv)                                          any statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

26

--------------------------------------------------------------------------------


 

(v)                                             payment by any Issuing Bank
under a Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit;

 

(vi)                                          any payment made by any Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(vii)                                       any exchange, release or
non-perfection of any collateral, or any release or amendment or waiver of or
consent to or departure from any guarantee, for all or any of the Obligations of
the Borrower; or

 

(viii)                                    any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or any guarantor, other than as
may be expressly set forth in this Agreement.

 

None of the Administrative Agent, any Issuing Bank or any Lender or any of their
Related Parties shall have any liability or responsibility to the Borrower by
reason of or in connection with the Issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder, or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
their control; provided that the foregoing and the other provisions of this
Section 2.3(i) shall not be construed to excuse the Administrative Agent, any
Issuing Bank or any Lender from liability to the Borrower to the extent of any
direct damages (as opposed to consequential or exemplary damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the gross negligence
or willful misconduct of the Administrative Agent, such Issuing Bank or such
Lender, as determined by a court of competent jurisdiction by final and
nonappealable judgment, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

 

(j)                                                Interest. Unless the Borrower
reimburses each L/C Disbursement made in respect of Letters of Credit issued for
its account or the account of any Subsidiary in full on the applicable L/C
Reimbursement Date, the unpaid amount of the Reimbursement Obligation thereof
shall bear interest from the date of each L/C Disbursement until such amount
shall be paid in full at the rate per annum then applicable to Base Rate Loans
(plus an additional 2% per annum, payable on demand, if not reimbursed by the
third Business Day after the applicable L/C Reimbursement Date). The
Administrative Agent shall give prompt notice to the Borrower and the Lenders of
the applicable interest rate determined by the Administrative Agent for purposes
of this Section.

 

27

--------------------------------------------------------------------------------


 

(k)                                             Collateralization of Letters of
Credit.

 

(i)                                                 If (i) at any time, the
Aggregate Revolving Credit Exposure shall exceed the aggregate Revolving
Commitments (after giving effect to any concurrent termination or reduction
thereof) or (ii) any Event of Default occurs and is continuing and the
Administrative Agent requires the Borrower to Cash Collateralize the aggregate
L/C Exposure pursuant to Section 6.2(c), the Borrower shall deliver to the
Administrative Agent as Cash Collateral an amount in cash equal to 102% of the
aggregate Stated Amount of all Letters of Credit of the Borrower outstanding at
such time (whether or not any beneficiary under any Letter of Credit shall have
drawn or be entitled at such time to draw thereunder) or, in the case of clause
(i) above, an amount in cash equal to such excess. The Administrative Agent
shall deposit such cash in a special collateral account of the Borrower pursuant
to arrangements reasonably satisfactory to the Administrative Agent (such
account, the “Cash Collateral Account”) for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders.

 

(ii)                                              The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Banks and the Lenders,
a Lien upon and security interest in its Cash Collateral Account and all amounts
held therein from time to time as security for the L/C Exposure of the Borrower,
and for application to its aggregate Reimbursement Obligations as and when the
same shall arise. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account for the
benefit of the Issuing Banks and the Lenders, and the Borrower shall have no
interest therein. Amounts in the Cash Collateral Account shall not bear
interest.

 

(iii)                                           In the event of a drawing, and
subsequent payment by any Issuing Bank, under any Letter of Credit at any time
during which any amounts are held in the Cash Collateral Account, the
Administrative Agent will deliver to such Issuing Bank an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse such Issuing Bank therefor. Any amounts remaining in any Cash
Collateral Account (including interest and profits) after the expiration of the
Letters of Credit of the Borrower and reimbursement in full of the Issuing Banks
for all of their respective obligations thereunder shall be held by the
Administrative Agent, for the benefit of the Borrower, to be applied against the
Obligations of the Borrower in such order and manner as the Administrative Agent
may direct. If the Borrower is required to provide Cash Collateral pursuant to
Section 2.7(a), such amount, to the extent not applied as aforesaid, shall be
returned to the Borrower, provided that after giving effect to such return
(i) the Aggregate Revolving Credit Exposure would not exceed the aggregate
Revolving Commitments at such time and (ii) no Default or Event of Default shall
have occurred and be continuing at such time. If the Borrower is required to
provide Cash Collateral as a result of an Event of Default, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

 

(l)                                                 Use of Letters of Credit.
The Letters of Credit shall be used by the Borrower (or the applicable
Subsidiary) for its general corporate purposes.

 

28

--------------------------------------------------------------------------------


 

(m)                                         Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse Issuing Banks hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.4                               Swingline Loans.

 

(a)                                             The Swingline Lender agrees,
subject to and on the terms and conditions of this Agreement, to make loans (the
“Swingline Loans”) to the Borrower, from time to time on any Business Day during
the period from the Closing Date to but not including the Swingline Maturity
Date (or, if earlier, the Revolving Termination Date), in an aggregate principal
amount at any time outstanding not exceeding the Swingline Commitment. Swingline
Loans may be made even if the aggregate principal amount of Swingline Loans
outstanding at any time, when added to the aggregate principal amount of the
Revolving Loans made by the Swingline Lender in its capacity as a Lender
outstanding at such time and its L/C Exposure at such time, would exceed the
Swingline Lender’s own Revolving Commitment at such time; provided, however,
that no Borrowing of Swingline Loans shall be made if, immediately after giving
effect thereto, (x) the aggregate principal amount of all Swingline Loans then
outstanding would exceed the Swingline Commitment, (y) the Revolving Credit
Exposure of any Lender would exceed its Revolving Commitment at such time or
(z) the Aggregate Revolving Credit Exposure would exceed the aggregate Revolving
Commitments at such time; provided further that (i) the Swingline Lender shall
not make any Swingline Loan if any Lender is at that time a Defaulting Lender,
unless the Swingline Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the
Swingline Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Swingline Loan then proposed to be made or that the Swingline Loan and all
other Swingline Loans as to which the Swingline Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion and (ii) the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Subject to and on the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Swingline Loans. Immediately upon
the making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.

 

(b)                                             In order to make a Borrowing of
a Swingline Loan, the Borrower will give the Administrative Agent (and the
Swingline Lender, if the Swingline Lender is not also the Administrative Agent)
written notice not later than 3:00 p.m., Charlotte time, on the Borrowing Date.
Each such notice (each, a “Notice of Swingline Borrowing”) shall be given in the
form of Exhibit B-3, shall be irrevocable and shall specify (i) the principal
amount of the Swingline Loan to be made pursuant to such Borrowing (which shall
not be less than $100,000 and, if greater, shall be in an integral multiple of
$100,000 in excess thereof (or, if less, in the amount of the Unutilized
Swingline Commitment)) and (ii) the requested Borrowing Date, which shall be a

 

29

--------------------------------------------------------------------------------


 

Business Day. Not later than 1:00 p.m. on the requested Borrowing Date, the
Swingline Lender will make available to the Administrative Agent in accordance
with the Payment Instructions an amount, in Dollars and in immediately available
funds, equal to the amount of the requested Swingline Loan. To the extent the
Swingline Lender has made such amount available to the Administrative Agent as
provided hereinabove, the Administrative Agent will make such amount available
to the Borrower in accordance with Section 2.19(a) and in like funds as received
by the Administrative Agent.

 

(c)                                              The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m. on
any Business Day require the Lenders to fund their risk participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will fund
their risk participation. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to make available to the Administrative Agent in accordance with
the Payment Instructions an amount, in Dollars and in immediately available
funds, equal to its respective risk participation. To the extent the Lenders
have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent. In the event any such Lender fails to make available to
the Administrative Agent the amount of such Lender’s risk participation as
provided in this Section 2.4(c), the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date such amount is required to be made available for the
account of the Swingline Lender until the date such amount is made available to
the Swingline Lender at the Federal Funds Rate for the first three Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Lender that has
funded a risk participation therein such Lender’s Applicable Percentage of such
payment. Until each Lender funds its risk participation pursuant to this
Section 2.4(c) of any Swingline Loan, interest in respect of such Lender’s
Applicable Percentage of such Swingline Loan shall be solely for the account of
the Swingline Lender.

 

(d)                                             Notwithstanding any provision of
this Agreement to the contrary, the obligation of each Lender to fund its risk
participation in any unpaid Swingline Loans pursuant to Section 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Administrative Agent, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, or (iii) the failure of any conditions set forth in
Section 3.2 or elsewhere herein to be satisfied. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

 

30

--------------------------------------------------------------------------------


 

2.5                               Termination or Reduction of Commitments.

 

(a)                                             The Revolving Commitments shall
automatically and permanently terminate on the Revolving Termination Date,
unless sooner terminated pursuant to any other provision of this Section 2.5 or
Section 6.2. The Swingline Commitment shall automatically and permanently
terminate on the Swingline Maturity Date, unless sooner terminated pursuant to
any other provision of this Section 2.5 or Section 6.2.

 

(b)                                             The Borrower may from time to
time, upon prior written notice to the Administrative Agent (and in the case of
a termination or reduction of the Swingline Commitment, the Swingline Lender),
terminate or permanently reduce the Revolving Commitments or the Swingline
Commitment; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon, three Business Days prior to the
date of termination or reduction(or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), (ii) any such partial reduction
shall be in an aggregate amount of not less than $5,000,000 ($500,000 in the
case of the Swingline Commitment) or any whole multiple of $1,000,000 in excess
thereof ($100,000 in the case of the Swingline Commitment), (iii) no such
termination or reduction shall be made which would cause the Aggregate Revolving
Credit Exposure to exceed the Revolving Commitment as so reduced, unless,
concurrently with such termination or reduction, the Revolving Loans are repaid
(and, after the Revolving Loans have been paid in full, the Swingline Loans are
repaid) to the extent necessary to eliminate such excess and (iv) the Borrower
shall pay on the date of each termination or reduction of the Revolving
Commitments, any fees accrued through the date of such termination or reduction
on the amount of the Revolving Commitment so terminated or reduced in accordance
with the terms of this Section 2.5(b). Each reduction of the Revolving
Commitments pursuant to this Section 2.5(b) shall be applied to the Revolving
Commitments of the Lenders pro rata based upon their respective Applicable
Percentages. If, after giving effect to any reduction of the Revolving
Commitments pursuant to this Section 2.5(b), either the Swingline Commitment or
the L/C Commitment exceeds the aggregate Revolving Commitments, the Swingline
Commitment or the L/C Commitment, as the case may be, shall be automatically
reduced by the amount of such excess.

 

2.6                               Repayment of Loans. Except to the extent due
or paid sooner pursuant to the provisions of this Agreement, the Borrower shall
repay (i) the aggregate Outstanding Amount of the Revolving Loans on the
Revolving Maturity Date, and (ii) the aggregate Outstanding Amount of the
Swingline Loans on the earlier of (A) the Swingline Maturity Date and (B) within
ten (10) Business Days of such Loan being made.

 

2.7                               Mandatory Prepayments.

 

(a)                                             In the event that, at any time,
the Aggregate Revolving Credit Exposure shall exceed the aggregate Revolving
Commitments at such time (after giving effect to any concurrent termination or
reduction thereof), the Borrower will immediately prepay the outstanding
principal amount of the Swingline Loans and, to the extent of any excess
remaining after prepayment in full of outstanding Swingline Loans, the
outstanding principal amount of the Revolving Loans in the amount of such
excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans

 

31

--------------------------------------------------------------------------------


 

outstanding immediately prior to the application of such prepayment, the amount
so prepaid shall be retained by the Administrative Agent and held in the Cash
Collateral Account as cover for L/C Exposure, as more particularly described in
Section 2.3(k), and thereupon such cash shall be deemed to reduce the aggregate
L/C Exposure by an equivalent amount.

 

(b)                                             Each prepayment pursuant to the
provisions of this Section 2.7 shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each; provided that if any Lender is a Defaulting Lender at the time of any such
prepayment, any mandatory prepayment of the Loans shall, if the Administrative
Agent so directs at the time of making such mandatory prepayment, be applied to
the Loans of other Lenders as if such Defaulting Lender had no Loans outstanding
and the outstanding Loans of such Defaulting Lender were zero. Each payment or
prepayment of a LIBOR Loan made pursuant to the provisions of this Section on a
day other than the last day of the Interest Period applicable thereto shall be
made together with all amounts required under Section 2.16 to be paid as a
consequence thereof.

 

2.8                               Voluntary Prepayments.

 

(a)                                             At any time and from time to
time, the Borrower shall have the right to prepay the Loans, in whole or in
part, without premium or penalty (except as provided in clause (iii) below),
upon written notice given to the Administrative Agent not later than 11:00 a.m.
three Business Days prior to each intended prepayment of LIBOR Loans and one
Business Day prior to each intended prepayment of Base Rate Loans (other than
Swingline Loans, which may be prepaid on a same-day basis); provided that
(i) each partial prepayment of LIBOR Loans shall be in an aggregate principal
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof, and each partial prepayment of Base Rate Loans
shall be in an aggregate principal amount of not less than $1,000,000 or, if
greater, an integral multiple of $250,000 in excess thereof ($100,000 and
$100,000, respectively, in the case of Swingline Loans), (ii) no partial
prepayment of LIBOR Loans made pursuant to any single Borrowing shall reduce the
aggregate outstanding principal amount of the remaining LIBOR Loans under such
Borrowing to less than $5,000,000 or to any greater amount not an integral
multiple of $1,000,000 in excess thereof, and (iii) unless made together with
all amounts required under Section 2.16 to be paid as a consequence of such
prepayment, a prepayment of a LIBOR Loan may be made only on the last day of the
Interest Period applicable thereto. Each such notice shall specify the proposed
date of such prepayment and the aggregate principal amount and Type of the Loans
to be prepaid (and, in the case of LIBOR Loans, the Interest Period of the
Borrowing pursuant to which made), and shall be irrevocable and shall bind the
Borrower to make such prepayment on the terms specified therein. Revolving Loans
and Swingline Loans prepaid pursuant to this Section 2.8 may be reborrowed,
subject to the terms and conditions of this Agreement. In the event the
Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.

 

(b)                                             Each prepayment of the Loans
made pursuant to this Section 2.8 shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each; provided that if any Lender is a Defaulting Lender at the time of

 

32

--------------------------------------------------------------------------------


 

any such prepayment, any voluntary prepayment of the Loans shall, if the
Administrative Agent so directs at the time of making such voluntary prepayment,
be applied to the Loans of other Lenders as if such Defaulting Lender had no
Loans outstanding and the outstanding Loans of such Defaulting Lender were zero.

 

2.9                               Interest.

 

(a)                                             The Borrower will pay interest
in respect of the unpaid principal amount of each Loan, from the date of
Borrowing thereof until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan and (iii) at the
option of the Borrower at the time of Borrowing of any Swingline Loan (A) at the
Adjusted Base Rate or (B) at the LIBOR Market Index Rate plus the Applicable
Rate for LIBOR Loans.

 

(b)                                             Upon the occurrence and during
the continuance of any Event of Default under Section 6.1(a), 6.1(i) or 6.1(j),
and (at the election of the Required Lenders) upon the occurrence and during the
continuance of any other Event of Default, all outstanding principal amounts of
the Loans and, to the greatest extent permitted by law, all interest accrued on
the Loans and all other accrued and outstanding fees and other amounts hereunder
or under any other Loan Document, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the
case of interest, fees and other amounts for which no rate is provided
hereunder, at the Adjusted Base Rate plus 2%), and, in each case, such default
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Law.

 

(c)                                              Accrued (and theretofore
unpaid) interest shall be payable as follows:

 

(i)                                                 in respect of each Base Rate
Loan (including any Base Rate Loan or portion thereof paid or prepaid pursuant
to the provisions of Section 2.6, except as provided herein below) and Swingline
Loan, in arrears on the last Business Day of each calendar quarter, beginning
with the first such day to occur after the Closing Date; provided, that in the
event the Loans are repaid or prepaid in full and the Commitments have been
terminated, then accrued interest in respect of all Base Rate Loans and
Swingline Loans shall be payable together with such repayment or prepayment on
the date thereof;

 

(ii)                                              in respect of each LIBOR Loan
(including any LIBOR Loan or portion thereof paid or prepaid pursuant to the
provisions of Section 2.6, except as provided herein below), in arrears (y) on
the last Business Day of the Interest Period applicable thereto (subject to the
provisions of clause (ii) in the definition of “Interest Period”) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months, on each date on which interest would have been payable under
clause (y) above had successive Interest Periods of three months’ duration been
applicable to such LIBOR Loan; provided, that in the event all LIBOR Loans made
pursuant to a single

 

33

--------------------------------------------------------------------------------


 

Borrowing are repaid or prepaid in full, then accrued interest in respect of
such LIBOR Loans shall be payable together with such repayment or prepayment on
the date thereof; and

 

(iii)                                           in respect of any Loan, at
maturity (whether pursuant to acceleration or on the Revolving Maturity Date)
and, after such maturity, on demand.

 

(d)                                             Nothing contained in this
Agreement or in any other Loan Document shall be deemed to establish or require
the payment of interest to any Lender at a rate in excess of the maximum rate
permitted by applicable law. If the amount of interest payable for the account
of any Lender on any interest payment date would exceed the maximum amount
permitted by applicable law to be charged by such Lender, the amount of interest
payable for its account on such interest payment date shall be automatically
reduced to such maximum permissible amount. In the event of any such reduction
affecting any Lender, if from time to time thereafter the amount of interest
payable for the account of such Lender on any interest payment date would be
less than the maximum amount permitted by applicable law to be charged by such
Lender, then the amount of interest payable for its account on such subsequent
interest payment date shall be automatically increased to such maximum
permissible amount; provided that at no time shall the aggregate amount by which
interest paid for the account of any Lender has been increased pursuant to this
sentence exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence.

 

(e)                                              The Administrative Agent shall
promptly notify the Borrower and the Lenders upon determining the interest rate
for each Borrowing of LIBOR Loans after its receipt of the relevant Notice of
Borrowing or Notice of Conversion/Continuation, and upon each change in the Base
Rate; provided, however, that the failure of the Administrative Agent to provide
the Borrower or the Lenders with any such notice shall neither affect any
obligations of the Borrower or the Lenders hereunder nor result in any liability
on the part of the Administrative Agent to the Borrower or any Lender. Each such
determination (including each determination of the Reserve Requirement) shall,
absent manifest error, be conclusive and binding on all parties hereto.

 

2.10                        Fees. The Borrower agrees to pay:

 

(a)                                             To the Arranger and Wells Fargo,
for their own respective accounts, on the Closing Date, the fees required under
the Original Fee Letter to be paid to them on the Closing Date, in the amounts
due and payable on the Closing Date as required by the terms thereof;

 

(b)                                             To the Administrative Agent, for
the account of each Lender, a facility fee for each calendar quarter (or portion
thereof) at a per annum rate equal to the Applicable Rate for facility fees
times the actual daily amount of the aggregate Revolving Commitments (or, if the
aggregate Revolving Commitments have terminated, on the Outstanding Amount of
all Loans and L/C Obligations), regardless of usage, subject to adjustment as
provided in Section 2.18. The facility fee shall accrue at all times until the
Revolving Termination Date (and thereafter so long as any Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article III is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first such date to

 

34

--------------------------------------------------------------------------------


 

occur after the Closing Date, and on the Revolving Termination Date (and, if
applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(c)                                              To the Administrative Agent,
for the account of each Lender, a letter of credit fee for each calendar quarter
(or portion thereof) in respect of all Letters of Credit outstanding during such
quarter, at a per annum rate equal to the Applicable Rate in effect from time to
time during such quarter for LIBOR Loans, on such Lender’s Applicable Percentage
(subject to adjustment as provided in Section 2.18) of the daily average
aggregate Stated Amount of such Letters of Credit, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the Revolving Termination
Date and the date of termination of the last outstanding Letter of Credit;

 

(d)                                             To each Issuing Bank, for its
own account, (i) a fronting fee for each calendar quarter (or portion thereof)
in respect of all Letters of Credit issued by such Issuing Bank outstanding
during such quarter, at a per annum rate as set forth in its Fee Letter or as
otherwise separately agreed to between such Issuing Bank and the Borrower on the
daily average aggregate Stated Amount of such Letters of Credit, payable in
arrears (A) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (B) on the later of the
Revolving Termination Date and the date of termination of the last outstanding
Letter of Credit and (ii) the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such Issuing
Bank relating to letters of credit as from time to time in effect; and

 

(e)                                              To the Administrative Agent,
for its own account, the annual administrative fee described in the Original Fee
Letter, on the terms, in the amount and at the times set forth therein.

 

2.11                        Payments Generally; Computations; Apportionment of
Payments.

 

(a)                                             All payments by the Borrower
hereunder shall be made without setoff, counterclaim or other defense, in
Dollars and in immediately available funds to the Administrative Agent, for the
account of the Lenders entitled to such payment or the Swingline Lender, as the
case may be (except as otherwise expressly provided herein as to payments
required to be made directly to the Issuing Bank or the Lenders) in accordance
with the Payment Instructions prior to 2:00 p.m. on the date payment is due. Any
payment made as required hereinabove, but after 2:00 p.m. shall be deemed to
have been made on the next succeeding Business Day. If any payment falls due on
a day that is not a Business Day, then such due date shall be extended to the
next succeeding Business Day (except that in the case of LIBOR Loans to which
the provisions of clause (ii) of the definition of “Interest Period” are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.

 

(b)                                             The Administrative Agent will
distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows: (i) if the

 

35

--------------------------------------------------------------------------------


 

payment is received by 2:00 p.m. in immediately available funds, the
Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after
2:00 p.m. or in other than immediately available funds, the Administrative Agent
will make available to each such Lender its ratable share of such payment by
wire transfer of immediately available funds on the next succeeding Business Day
(or in the case of uncollected funds, as soon as practicable after collected).
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, any Issuing Bank or the Swingline Lender, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, until all such unsatisfied obligations are
fully paid. The Administrative Agent will distribute to each Issuing Bank like
amounts relating to payments made to the Administrative Agent for the account of
such Issuing Bank in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.

 

(c)                                              Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or any
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(d)                                             All computations of interest and
fees hereunder (including computations of the Reserve Requirement) shall be made
on the basis of a year consisting of (i) in the case of interest on Base Rate
Loans based on the prime commercial lending rate of the Administrative Agent,
365/366 days, as the case may be, or (ii) in all other instances, 360 days; and
in each case under (i) and (ii) above, with regard to the actual number of days
(including the first day, but excluding the last day) elapsed.

 

(e)                                              Notwithstanding any other
provision of this Agreement or any other Loan Document to the contrary, all
amounts collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 6.2 or in respect of any sale of,
collection from or other realization upon all or any part of any Collateral
pursuant to the exercise by the Administrative Agent of its remedies shall be
applied by the Administrative Agent as follows:

 

36

--------------------------------------------------------------------------------


 

(i)                                                 first, to the payment of all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees irrespective of whether such fees are allowed as a
claim after the occurrence of a Bankruptcy Event) of the Administrative Agent in
connection with enforcing the rights of the Lenders under the Loan Documents;

 

(ii)                                              second, to the payment of any
fees owed to the Administrative Agent hereunder or under any other Loan
Document;

 

(iii)                                           third, to the payment of all
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees irrespective of whether such fees are
allowed as a claim after the occurrence of a Bankruptcy Event) of each of the
Lenders in connection with enforcing its rights under the Loan Documents or
otherwise with respect to the Obligations owing to such Lender;

 

(iv)                                          fourth, to the payment of all of
the Obligations consisting of accrued fees and interest (including, without
limitation, fees incurred and interest accruing at the then applicable rate
after the occurrence of a Bankruptcy Event irrespective of whether a claim for
such fees incurred and interest accruing is allowed in such proceeding);

 

(v)                                             fifth, to the payment of the
outstanding principal amount of the Obligations (including the payment of any
outstanding Reimbursement Obligations and the obligation to Cash Collateralize
L/C Exposure);

 

(vi)                                          sixth, to the payment of all other
Obligations and other obligations that shall have become due and payable under
the Loan Documents or otherwise and not repaid; and

 

(vii)                                       seventh, to the payment of the
surplus (if any) to the Borrower or as otherwise required by Applicable Law.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above, and (z) to the extent that any amounts available for distribution
pursuant to clause (v) above are attributable to the issued but undrawn amount
of outstanding Letters of Credit, such amounts shall be held by the
Administrative Agent to cash collateralize L/C Exposure pursuant to
Section 2.3(k).

 

2.12                        Recovery of Payments.

 

(a)                                             The Borrower agrees that to the
extent the Borrower makes a payment or payments to or for the account of the
Administrative Agent, the Swingline Lender, any Lender or the Issuing Bank,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any Debtor Relief Law, common law
or equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or

 

37

--------------------------------------------------------------------------------


 

repayment, the Obligation intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received.

 

(b)                                             If any amounts distributed by
the Administrative Agent to any Lender are subsequently returned or repaid by
the Administrative Agent to the Borrower, its representative or successor in
interest, or any other Person, whether by court order, by settlement approved by
the Lender in question, or pursuant to applicable Requirements of Law, such
Lender will, promptly upon receipt of notice thereof from the Administrative
Agent, pay the Administrative Agent such amount.  If any such amounts are
recovered by the Administrative Agent from the Borrower, its representative or
successor in interest or such other Person, the Administrative Agent will
redistribute such amounts to the Lenders on the same basis as such amounts were
originally distributed.

 

2.13                        Pro Rata Treatment.

 

(a)                                             Except in the case of Swingline
Loans, all fundings, continuations and conversions of Loans shall be made by the
Lenders pro rata on the basis of their respective Applicable Percentages (in the
case of the initial funding of Loans) or on the basis of their respective
outstanding Loans (in the case of continuations and conversions of Loans, and
additionally in all cases in the event the Revolving Commitments have expired or
have been terminated), as the case may be from time to time.  All payments on
account of principal of or interest on any Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders shall be apportioned
ratably among such Lenders in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively.

 

(b)                                             If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact and (b) purchase (for cash at face value) participations in
the Loans and such other Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 2.13(b) shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, Revolving
Commitments or participations in Reimbursement Obligations or Swingline Loans to
any assignee or Participant.  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.  If

 

38

--------------------------------------------------------------------------------


 

under any applicable Debtor Relief Laws, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.13(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.13(b) to share in the benefits of any recovery on such secured claim.

 

2.14                        Increased Costs; Change in Circumstances;
Illegality.

 

(a)                                             If any Change in Law shall:

 

(i)                                                 impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except the Reserve
Requirement reflected in the LIBOR Rate) or any Issuing Bank;

 

(ii)                                              subject any Recipient to any
Taxes (other than (A) Indemnified Taxes or (B) any Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                                           impose on any Lender or any
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, such Issuing Bank or other
Recipient, the Borrower will pay to such Lender, such Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                             If any Lender or Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
Lending Office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
or Swingline Commitment of such Lender or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or

 

39

--------------------------------------------------------------------------------


 

such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                              A certificate of a Lender or
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Section 2.14(a) or 2.14(b) and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(d)                                             Failure or delay on the part of
any Lender or Issuing Bank to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                              If, on or prior to the first
day of any Interest Period, (y) the Administrative Agent shall have determined
that adequate and reasonable means do not exist for ascertaining the applicable
LIBOR Rate for such Interest Period or (z) the Administrative Agent shall have
received written notice from the Required Lenders of their determination that
the rate of interest referred to in the definition of “LIBOR Rate” upon the
basis of which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period
is to be determined will not adequately and fairly reflect the cost to such
Lenders of making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. 
Upon such notice, (i) all then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Periods applicable thereto
(unless then repaid in full), be converted into Base Rate Loans, (ii) the
obligation of the Lenders to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including pursuant to the Borrowing to
which such Interest Period applies), and (iii) any Notice of Borrowing or Notice
of Conversion/Continuation given at any time thereafter with respect to LIBOR
Loans shall be deemed to be a request for Base Rate Loans, in each case until
the Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.

 

(f)                                               Notwithstanding any other
provision in this Agreement, if, at any time after the date hereof and from time
to time, any Lender shall have determined in good faith that the introduction of
or any Change in Law has or would have the effect of making it unlawful for such
Lender to make or to continue to make or maintain LIBOR Loans, such Lender will
forthwith so notify the Administrative Agent and the Borrower.  Upon such
notice, (i) each of

 

40

--------------------------------------------------------------------------------


 

such Lender’s then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Period applicable thereto (or, to the
extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until
such expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.

 

(g)                                              Notwithstanding the foregoing
Sections 2.14(a) and 2.14(b), no Lender or Recipient shall impose any costs
specified therein or make any request for compensation pursuant thereto (or be
entitled to any such additional costs) unless such Lender or Recipient is then
generally imposing such cost upon or requesting such compensation from similarly
situated borrowers under comparable syndicated credit facilities containing
similar provisions.

 

2.15                        Taxes.

 

(a)                                             For purposes of this
Section 2.15 and, for the avoidance of doubt, the definition of Excluded Taxes,
the term “Lender” includes any Issuing Bank.

 

(b)                                             Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                              The Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(d)                                             The Borrower shall indemnify
each Recipient, within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A

 

41

--------------------------------------------------------------------------------


 

certificate with supporting calculations as to the amount of such payment or
liability prepared in good faith and delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                              Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.6(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(e).  For the avoidance of
doubt, nothing in this Section 2.15(e) shall limit or expand any obligations of
the Borrower under this Agreement to gross up or indemnify in respect of any
Taxes.

 

(f)                                               As soon as practicable after
any payment of Taxes by the Borrower to a Governmental Authority pursuant to
this Section 2.15, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                                              Status of Lenders.

 

(i)                                                 Any Lender that is entitled
to an exemption from or reduction of any applicable withholding Tax with respect
to payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)                                              Without limiting the
generality of the foregoing:

 

(A)                               any U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a

 

42

--------------------------------------------------------------------------------


 

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding;

 

(B)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two copies of whichever of the following is applicable:

 

(1)                                 executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party;

 

(2)                                 executed originals of IRS Form W-8ECI (or
any successor forms);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
881(c) of the Code, (x) a certificate substantially in the form of Exhibit E-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and that no payments
in connection with any Loan Document are effectively connected with such Foreign
Lender’s conduct of a United States trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable (or any successor forms);

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), executed originals of IRS Form W-8IMY (or any successor
forms), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect
partner(s); or

 

(5)                                 executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

43

--------------------------------------------------------------------------------


 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA and to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this
Section 2.15(g)(ii)(C), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

Each Lender agrees that if any form, certification or other documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form, certification or documentation or provide other
appropriate documentation (including any new documentation reasonably requested
by the Borrower and the Administrative Agent) or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.

 

Notwithstanding any other provision of this Section 2.15(g), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(h)                                             If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes as to which it has been indemnified pursuant to this
Section 2.15 (including by the payment of additional amounts pursuant to this
Section 2.15), it shall promptly pay to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.15(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.15(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.15(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.15(h) shall not be construed to require any
indemnified party to

 

44

--------------------------------------------------------------------------------


 

make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

(i)                                                 Each Lender and the
Administrative Agent shall, at the request of the Borrower, use reasonable
efforts (consistent with applicable legal and regulatory restrictions) to file
any certificate or document requested by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such additional
amounts payable to or for the account of such Lender or the Administrative Agent
(as the case may be) pursuant to this Section which may thereafter accrue and
would not, in the sole judgment of such Lender or the Administrative Agent,
require such Lender or the Administrative Agent to disclose any confidential or
proprietary information, incur any unreimbursed third party cost or expense or
otherwise be disadvantageous to such Lender or the Administrative Agent.

 

(j)                                                Each party’s obligations
under this Section 2.15 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

2.16                        Compensation.  The Borrower will compensate each
Lender upon demand for all actual losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund or maintain LIBOR Loans) that such Lender may incur or sustain (i) if
for any reason (other than a default by such Lender) a Borrowing or continuation
of, or conversion into, a LIBOR Loan does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any
repayment, prepayment or conversion of any LIBOR Loan occurs on a date other
than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.17(a) or any
acceleration of the maturity of the Loans pursuant to Section 6.2), (iii) if any
prepayment of any LIBOR Loan is not made on any date specified in a notice of
prepayment given by the Borrower or (iv) as a consequence of any other failure
by the Borrower to make any payments with respect to any LIBOR Loan when due
hereunder.  Calculation of all amounts payable to a Lender under this
Section 2.16 shall be made as though such Lender had actually funded its
relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.16.  A certificate (which shall be in reasonable
detail) showing the bases for the determinations set forth in this Section 2.16
by any Lender as to any additional amounts payable pursuant to this Section 2.16
shall be submitted by such Lender to the Borrower either directly or through the
Administrative Agent.  Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.16 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.

 

2.17                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                             If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any

 

45

--------------------------------------------------------------------------------


 

Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender and preapproved by the
Borrower in connection with any such designation or assignment.

 

(b)                                             If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant Section 2.15 and, in each case,
such Lender has declined or is unable to designate a different Lending Office in
accordance with Section 2.17(a), or if any Lender is a Defaulting Lender, a
Non-Extending Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.14 or 2.15) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                                 the Administrative Agent
shall have been paid the assignment fee (if any) specified in
Section 8.6(b)(iv);

 

(ii)                                              such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and any funded participations in L/C Obligations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.16) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)                                           in the case of any such
assignment resulting from a request for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments thereafter;

 

(iv)                                          such assignment does not conflict
with applicable Requirements of Law; and

 

(v)                                             in the case of any assignment
resulting from a Lender becoming a Non- Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the

 

46

--------------------------------------------------------------------------------


 

Borrower to require such assignment and delegation cease to apply.  Each party
hereto agrees that an assignment required to be made by a Lender pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and consented to by
the Issuing Banks and the Swingline Lender, and that the Lender required to make
such assignment need not be a party thereto.

 

2.18                        Defaulting Lenders.

 

(a)                                             Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)                                                 Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Required
Lenders and in Section 8.5.

 

(ii)                                              Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 6.3 shall be applied at such time
or times as may be determined by the Administrative Agent as follows:

 

(A)                               first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder;

 

(B)                               second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank or the Swingline
Lender hereunder;

 

(C)                               third, to Cash Collateralize the Issuing
Banks’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.18(c);

 

(D)                               fourth, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

 

(E)                                fifth, if so determined by the Administrative
Agent and the Borrower, to be held in a non-interest-bearing deposit account and
released pro rata in order to (i) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(ii) Cash Collateralize, in accordance with Section 2.18(c), the Issuing Banks’
future Fronting Exposure with respect to future Letters of Credit issued under
this Agreement;

 

(F)                                 sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline

 

47

--------------------------------------------------------------------------------


 

Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;

 

(G)                               seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

 

(H)                              eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or any L/C Obligation in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and obligations in respect of Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               (A)                               Any
Defaulting Lender shall be entitled to receive any facility fee pursuant to
Section 2.10(b) for any period during which such Lender is a Defaulting Lender
only to the extent allocable to the sum of (x) the outstanding principal amount
of the Revolving Loans funded by it and (y) its L/C Exposure and Swingline
Exposure for which it has provided Cash Collateral in accordance with
Section 2.18(c).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees in accordance with Section 2.10(c) for any period
during which such Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the Stated Amount of Letters of Credit for which it
has provided Cash Collateral in accordance with Section 2.18(c).

 

(C)                               With respect to any facility fee or letter of
credit fee not required to be paid to any Defaulting lender pursuant to
Section 2.18(a)(iii) or 2.18(a)(iii)(B), the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s L/C Exposure or
Swingline Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to Section 2.18(a)(iv), (y) pay to the applicable Issuing Bank and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to its Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

 

48

--------------------------------------------------------------------------------


 

(iv)                                          All or any part of such Defaulting
Lender’s L/C Exposure and Swingline Exposure shall automatically (effective on
the day such Lender becomes a Defaulting Lender) be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from such Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                             If the reallocation described in
Section 2.18(a)(iv) cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (A) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (B) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in
Section 2.18(c).

 

(b)                                             If the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Lender agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held by the Lenders in accordance with their
respective Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)                                              At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Issuing Banks’
Fronting Exposure (determined after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(i)                                                 All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders (including

 

49

--------------------------------------------------------------------------------


 

the Swingline Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.18(c)(ii).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(ii)                                              Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.18 in respect of Letters of Credit or Swingline Loans shall be held
and applied to the satisfaction of the specific L/C Exposure or Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(iii)                                           Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee)) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that
(x) Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default (and following application as
provided in this Section 2.18 may be otherwise applied in accordance with
Section 2.13) and (y) the Person providing Cash Collateral and the Issuing Banks
or Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.19                        Disbursements; Funding Reliance; Domicile of Loans.

 

(a)                                             The Borrower hereby authorizes
the Administrative Agent to disburse the proceeds of each Borrowing in
accordance with the terms of any written instructions from any Responsible
Officer of the Borrower; provided that the Administrative Agent shall not be
obligated under any circumstances to forward amounts to any account not listed
in an Account Designation Letter.  The Borrower may at any time deliver to the
Administrative Agent an Account Designation Letter listing any additional
accounts or deleting any accounts listed in a previous Account Designation
Letter.

 

(b)                                             Unless the Administrative Agent
shall have received notice from a Lender (x) in the case of a Borrowing
comprising Base Rate Loans, two hours prior to the proposed time of such
Borrowing, or (y) otherwise, prior to the proposed date of any Borrowing, that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date

 

50

--------------------------------------------------------------------------------


 

in accordance with Section 2.2(d), and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Borrower, the
Adjusted Base Rate.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, then the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower in accordance with this Section 2.19(b) shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

 

(c)                                              The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Sections 2.15(e) and 8.1(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any such payment on any date shall not relieve any
other Lender of its corresponding obligation, if any, hereunder to do so on such
date, but no Lender shall be responsible for the failure of any other Lender to
so make its Loan, purchase its participation or to make any such payment
required hereunder.

 

(d)                                             Each Lender may, at its option,
make and maintain any Loan at, to or for the account of any of its Lending
Offices or by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan to or for the account of such
Lender in accordance with the terms of this Agreement.

 

2.20                        Evidence of Debt; Notes.

 

(a)                                             Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to the applicable Lending Office of such Lender
resulting from each Loan made by such Lending Office of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lending Office of such Lender from time to time under this Agreement.

 

(b)                                             The Administrative Agent shall
maintain the Register pursuant to Section 8.6(d), and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded
(i) the amount of each such Loan and Type of each such Loan and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Lender’s share thereof.

 

51

--------------------------------------------------------------------------------


 

(c)                                              The entries made in the
accounts, Register and subaccounts maintained pursuant to Section 2.20(b) (and,
if consistent with the entries of the Administrative Agent, Section 2.20(a))
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(d)                                             The Loans made by each Lender
shall, if requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced (i) in the case of Revolving Loans, by a
Revolving Note appropriately completed in substantially the form of Exhibit A-1,
and (iv) in the case of the Swingline Loans, by a Swingline Note appropriately
completed in substantially the form of Exhibit A-2, in each case executed by the
Borrower and payable to the order of such Lender.  Each Note shall be entitled
to all of the benefits of this Agreement and the other Loan Documents and shall
be subject to the provisions hereof and thereof.

 

2.21                        Extension of Revolving Maturity Date.

 

(a)                                             The Borrower may, by notice to
the Administrative Agent (who shall promptly notify the Lenders) not earlier
than 90 days and not later than 30 days prior to the next anniversary of the
Closing Date (each such date, an “Anniversary Date”), request that each Lender
extend such Lender’s Revolving Maturity Date then in effect hereunder (such
date, the “Existing Revolving Maturity Date”) for an additional year, provided
that the Revolving Maturity Date may not be extended more than two times
pursuant to this Section 2.21.

 

(b)                                             Each Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
not later than the date (the “Notice Date”) that is 30 days following the date
that notice of the Borrower’s request is given by the Administrative Agent,
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines not to so extend its Revolving Maturity
Date, a “Non-Extending Lender”) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.  The Administrative Agent shall
promptly notify the Borrower of each Lender’s determination under this
Section promptly after receipt thereof.

 

(c)                                              The Borrower shall have the
right to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 2.17(b); provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
applicable Anniversary Date, undertake a Revolving Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Revolving Commitment shall
be in addition to such Lender’s Revolving Commitment hereunder on such date).

 

52

--------------------------------------------------------------------------------


 

(d)                                             If (and only if) the total of
the Revolving Commitments of the Lenders that have agreed so to extend their
Revolving Maturity Date (each, an “Extending Lender”) shall be more than 50% of
the aggregate amount of the Revolving Commitments in effect immediately prior to
the applicable Anniversary Date, then, effective as of the applicable
Anniversary Date, the Revolving Maturity Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Revolving Maturity Date (except that, if such date is not a
Business Day, such Revolving Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 

(e)                                              As a condition precedent to
each such extension, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable Anniversary Date signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article IV and the other Loan Documents shall be true
and correct in all material respects (or, with respect to representations
already qualified by concepts of materiality, in all respects) on and as of such
applicable Anniversary Date (except (1) to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects (or, with respect to representations already qualified by concepts of
materiality, in all respects) as of such date to the extent that such
representation and warranty relates solely to an earlier date and (2) the
representations and warranties contained in subsections (a) and (b) of
Section 4.3 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 5.4, and (B) no
Default or Event of Default shall have occurred and be continuing.  In addition,
on the Revolving Maturity Date of each Non-Extending Lender, the Borrower shall
prepay any Revolving Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Revolving Loans ratable with any revised Applicable Percentages of
the respective Lenders effective as of such date.

 

(f)                                               This Section shall supersede
any provisions in Section 2.13 or 8.5 to the contrary.

 

2.22                        Increase in Revolving Commitments.

 

(a)                                             Provided no Default or Event of
Default shall have occurred and be continuing, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time request an increase in the aggregate Revolving Commitments by an amount
(for all such increases) not exceeding $75,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000.  At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender or
potential Lender is requested to respond.  The Borrower shall be entitled to
select which Lenders or other potential Eligible Assignees will be invited to
provide increased or additional Revolving Commitments.  Each Lender so selected
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving Commitment.  Any Lender not responding within
such time period shall be deemed to have declined to increase its Revolving
Commitment.

 

53

--------------------------------------------------------------------------------


 

(b)                                             The Administrative Agent shall
notify the Borrower and each Lender of the Lenders’ responses to each request
made hereunder.  Subject to the approval of the Issuing Banks and the Swingline
Lender (which approvals shall not be unreasonably withheld), the Borrower may
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

 

(c)                                              If the aggregate Revolving
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(d)                                             As a condition precedent to each
such increase, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date signed by a Responsible
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article IV and the other Loan Documents shall be true
and correct in all material respects (or, with respect to representations
already qualified by concepts of materiality, in all respects) on and as of such
applicable Increase Effective Date (except (1) to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects (or, with respect to representations already
qualified by concepts of materiality, in all respects) as of such date to the
extent that such representation and warranty relates solely to an earlier date
and (2) the representations and warranties contained in subsections (a) and
(b) of Section 4.3 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 5.4, and
(B) no Default or Event of Default shall have occurred and be continuing.  On
each Increase Effective Date, each Lender that is acquiring a Revolving
Commitment or increasing its Revolving Commitment on such Increase Effective
Date shall make a Revolving Loan, the proceeds of which will be used to prepay
the Revolving Loans of the other Lenders immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Revolving Loans
outstanding are held by the Lenders pro rata based on their Applicable
Percentages after giving effect to such Increase Effective Date.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1                               Conditions to Closing Date.  The obligation of
each Lender to make Loans in connection with the initial Borrowing hereunder,
and the obligation of the Issuing Banks to issue Letters of Credit hereunder on
the Closing Date, is subject to the satisfaction of the following conditions
precedent:

 

(a)                                             The Administrative Agent shall
have received the following, each dated as of the Closing Date (unless otherwise
specified) and in such number of copies as the Administrative Agent shall have
requested:

 

54

--------------------------------------------------------------------------------


 

(i)                                                 executed counterparts of
this Agreement;

 

(ii)                                              to the extent requested by any
Lender in accordance with Section 2.20(d), a Note or Notes for such Lender, in
each case duly completed in accordance with the provisions of
Section 2.20(d) and executed by the Borrower; and

 

(iii)                                           the favorable opinion of
(1) Cahill, Gordon & Reindel, New York counsel to the Borrower, (2) Anderson &
Byrd, LLP, Kansas counsel to the Borrower and (3) Lathrop & Gage, LLP, Missouri
counsel to the Borrower, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b)                                             The Administrative Agent shall
have received a certificate, signed by a Responsible Officer of the Borrower,
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying (i) that all representations and warranties of
the Borrower contained in this Agreement and the other Loan Documents are true
and correct as of the Closing Date, both immediately before and after giving
effect to the making of the initial Loans and the application of the proceeds
thereof (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (ii) that
no Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the Closing Date and the making of the initial
credit extensions, if any, and (iii) as to the Debt Ratings in effect as of the
Closing Date.

 

(c)                                              The Administrative Agent shall
have received a certificate of the secretary or an assistant secretary of the
Borrower, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation and
all amendments thereto of the Borrower, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws of the Borrower, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of the Borrower, authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents, and as to the
incumbency and genuineness of the signature of each officer of the Borrower
executing this Agreement or any of such other Loan Documents, and attaching all
such copies of the documents described above.

 

(d)                                             The Administrative Agent shall
have received (i) a certificate as of a recent date of the good standing of the
Borrower under the laws of its jurisdiction of organization, from the Secretary
of State (or comparable Governmental Authority) of such jurisdiction, and (ii) a
certificate as of a recent date of the qualification of the Borrower to conduct
business as a foreign corporation in Missouri, Arkansas, and Oklahoma, from the
Secretary of State (or comparable Governmental Authority) of such jurisdiction.

 

(e)                                              Concurrently with the Closing
Date, (i) all principal, interest and other amounts outstanding under the
Borrower’s existing Third Amended and Restated Unsecured Credit

 

55

--------------------------------------------------------------------------------


 

Agreement dated as of January 17, 2012 among the Borrower, the lenders party
thereto and UMB Bank, N.A. as administrative agent (the “Existing Credit
Agreement”) shall be repaid and satisfied in full, (ii) all commitments to
extend credit thereunder shall be terminated, and (iii) any letters of credit
outstanding thereunder shall have been terminated, canceled or replaced; and the
Administrative Agent shall have received evidence of the foregoing satisfactory
to it, including an escrow agreement or payoff letter executed by the lenders or
the agent under the Existing Credit Agreement.

 

(f)                                               The Borrower shall have paid
(i) to the Arranger and Wells Fargo, the fees required under the Original Fee
Letter to be paid to them on the Closing Date, in the amounts due and payable on
the Closing Date as required by the terms thereof, (ii) to the Administrative
Agent, the initial payment of the annual administrative fee described in the
Original Fee Letter, and (iii) all other fees and reasonable expenses of the
Arranger and the Administrative Agent required hereunder or under any other Loan
Document to be paid on or prior to the Closing Date (including reasonable fees
and expenses of counsel) in connection with this Agreement and the other Loan
Documents.

 

(g)                                              The Administrative Agent shall
have received an Account Designation Letter, together with written instructions
from a Responsible Officer of the Borrower, including wire transfer information,
directing the payment of the proceeds of the initial Loans to be made hereunder.

 

(h)                                             The Administrative Agent shall
have received from the Borrower all documentation and other information
reasonably requested by the Administrative Agent and the Lenders in writing at
least 7 days prior to the Closing Date that is required to satisfy applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 7.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

3.2                               Conditions of All Credit Extensions.  The
obligation of each Lender to make any Loans hereunder, including the initial
Loans, and the obligation of any Issuing Bank to issue any Letters of Credit
hereunder, is subject to the satisfaction of the following conditions precedent
on the relevant Borrowing Date or date of issuance:

 

(a)                                             The Administrative Agent shall
have received a Notice of Borrowing in accordance with Section 2.2(b), or
(together with the Swingline Lender) a Notice of Swingline Borrowing in
accordance with Section 2.4(b) or (together with the Issuing Bank) a Letter of
Credit Notice in accordance with Section 2.3(b)(i);

 

56

--------------------------------------------------------------------------------


 

(b)                                             Each of the representations and
warranties contained in Article IV and in the other Loan Documents shall be true
and correct in all material respects (or, with respect to representations
already qualified by concepts of materiality, in all respects) on and as of such
Borrowing Date (including the Closing Date, in the case of the initial Loans
made hereunder) or date of issuance of a Letter of Credit with the same effect
as if made on and as of such date, both immediately before and after giving
effect to the Loans to be made or Letter of Credit to be issued on such date
(except (i) to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects
(or, with respect to representations already qualified by concepts of
materiality, in all respects) as of such date to the extent that such
representation and warranty relates solely to an earlier date, (ii) the
representations and warranties contained in subsections (a) and (b) of
Section 4.3 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 5.4 and (iii) the
representation contained in Section 4.4 shall only be made on the Closing Date);
and

 

(c)                                              No Event of Default shall have
occurred and be continuing on such date, both immediately before and after
giving effect to the Loans to be made or Letter of Credit to be issued on such
date.

 

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 3.2(b) and 3.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Issuing Banks and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Banks to issue Letters of Credit, the Borrower represents
and warrants to the Administrative Agent, the Issuing Banks and the Lenders as
follows:

 

4.1                               Organization and Qualification.  The Borrower
(i) is a corporation duly organized, validly existing and in good standing under
the laws of the State of Kansas, (ii) has the full corporate power to own and
hold its property and to engage in its business as presently conducted, and
(iii) is duly licensed or qualified in all jurisdictions where the nature of its
activities or the ownership of its properties requires it to be so qualified,
except where the failure to be so licensed or qualified could not reasonably be
expected to have a Material Adverse Effect.

 

4.2                               Subsidiaries.  Each Subsidiary (i) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (ii) has the full corporate power to own and hold its property and
to engage in its business as presently conducted, and (iii) is duly licensed or
qualified in all jurisdictions where the nature of its activities or the
ownership of its properties requires it to be so licensed or qualified, except
where the failure to be so licensed or qualified,

 

57

--------------------------------------------------------------------------------


 

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Schedule 4.2 sets forth, as of the Closing Date, each
Subsidiary of the Borrower.

 

4.3                               Financial Reports.

 

(a)                                             The Borrower has heretofore
delivered to the Banks a copy of its Audited Financial Statements.  The Audited
Financial Statements were prepared in accordance with GAAP on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year and fairly present, in all material respects, the financial position of the
Borrower and its Subsidiaries as of the date thereof, and the results of its
operations for the period covered thereby.  As of December 31, 2013, the
Borrower and its Subsidiaries had no material contingent liabilities other than
as indicated on said financial statements (including the notes thereto).

 

(b)                                             The unaudited consolidated
balance sheet of the Borrower and its Subsidiaries dated June 30, 2014, and the
related consolidated statements of income and cash flows for the fiscal quarter
ended on that date were prepared in accordance with GAAP on a basis consistent,
except as otherwise noted therein, throughout the period covered thereby.

 

4.4                               No Material Adverse Change.  Since
December 31, 2013, there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have a
material adverse change in the business, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole.

 

4.5                               Litigation; Tax Returns; Approvals. There are
no actions, suits, proceedings, claims or disputes pending, or to the knowledge
of the Borrower threatened, by or against the Borrower or any Subsidiary or
against any of their properties or revenues or that purport to affect or pertain
to this Agreement or any other Loan Document, in any case that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, all tax returns for the Borrower required to be filed
have been filed on a timely basis and all amounts required to be paid as shown
by said returns have been paid, except such amounts, if any, as are being
contested in good faith and by appropriate proceedings diligently conducted and
for which adequate reserves have been provided in accordance with GAAP.  There
are no pending or, to the best of the Borrower’s knowledge, threatened
objections to or controversies in respect of the income tax returns of the
Borrower for any fiscal year that could reasonably be expected to have a
Material Adverse Effect.  Except as have already been obtained, no
authorization, consent, license, exemption or filing or registration with any
Governmental Authority, is necessary or required for the valid execution,
delivery or performance by the Borrower of any Loan Document.

 

4.6                               Regulation U. Neither the Borrower nor any
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any Loan made hereunder will be used to purchase or carry any margin stock or to
extend credit to others for such a purpose.

 

4.7                               No Default.  No Event of Default exists under
this Agreement or any other Loan Document.

 

58

--------------------------------------------------------------------------------


 

4.8                               ERISA.

 

(a)                                             With respect to each of the
Plans, the Borrower and its ERISA Affiliates are in compliance with ERISA to the
extent applicable to them, other than such noncompliance that would not
reasonably be expected to result in a Material Adverse Effect and have received
no notice to the contrary from the PBGC or any other governmental entity or
agency.

 

(b)                                             As of the Closing Date, neither
the Borrower nor its ERISA Affiliates have contributed to or been required to
contribute to a Multiemployer Plan.

 

4.9                               Full Disclosure.  The written statements and
information furnished to the Administrative and the Lenders by or on behalf of
the Borrower in connection with this Agreement and the other Loan Documents and
the transactions contemplated hereby do not contain any material misstatements
of fact or omit a material fact necessary to make the statements contained
herein or therein not misleading in the light of the circumstances under which
they were made, provided that, with respect to projected financial information,
the Borrower only represents that the same were prepared on the basis of
information and estimates the Borrower believed to be reasonable at the time.

 

4.10                        Corporate Authority and Validity of Obligations. 
The Borrower has full corporate power and authority to enter into this Agreement
and the other Loan Documents, to make the borrowings herein provided for, to
issue its Notes in evidence thereof, and to perform all of its obligations
hereunder and under the other Loan Documents.  The Loan Documents delivered by
the Borrower have been duly authorized, executed and delivered by the Borrower
and constitute valid and binding obligations of the Borrower enforceable in
accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally
and general principles of equity.  This Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under (i) any Requirement of Law or any judgment, injunction, order or
decree binding upon the Borrower or any provision of the charter, articles of
incorporation or by-laws of the Borrower or (ii) any material covenant,
indenture or agreement of or affecting the Borrower or any of its properties,
except in the case of this clause (ii) for any such contravention or default
which could not be reasonably expected to result in a Material Adverse Effect or
(b) result in the creation or imposition of any lien, security interest or other
encumbrance on any property of the Borrower.

 

4.11                        No Default Under Other Agreements. Neither the
Borrower nor any Subsidiary is in default under or with respect to any note,
indenture, loan agreement, mortgage, lease, deed or other agreement to which it
is a party or by which it or any of its properties is bound that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

4.12                        Status Under Certain Laws. Neither the Borrower nor
any of its Subsidiaries is an “investment company” or a person directly or
indirectly controlled by or acting on behalf of an “investment company” within
the meaning of the Investment Company Act of 1940.

 

4.13                        Compliance with Laws. The Borrower and its
Subsidiaries each are in compliance with the Requirements of Law applicable to
or pertaining to their properties or business

 

59

--------------------------------------------------------------------------------


 

operations, including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and Environmental
Laws, non-compliance with which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has received written
notice to the effect that its operations are not in compliance with any
applicable Environmental Law, health and safety statutes and regulations or are
the subject of any investigation by a Governmental Authority evaluating whether
any remedial action is needed to respond to a release of any Hazardous Substance
into the environment, which non-compliance or remedial action could reasonably
be expected to have a Material Adverse Effect.

 

4.14                        Ownership of Property. The Borrower and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of their respective businesses except for such defects in title or
interests as could not, individually or in the aggregate, have a Material
Adverse Effect.

 

4.15                        Solvency. The Borrower and its Subsidiaries existing
as of the date of this Agreement, on a consolidated basis: (a) own assets, the
fair saleable value of which are (i) greater than the total amount of their
liabilities (including contingent liabilities) and (ii) greater than the amount
that will be required to pay their liabilities when they become due; (b) have
capital that is not unreasonably small in relation to their respective business
as presently conducted or after giving effect to any contemplated transaction;
and (c) do not intend to incur and do not believe that they will incur debts
beyond their ability to pay such debts as they become due.

 

4.16                        Pari Passu. All Loans of the Borrower incurred under
or pursuant to this Agreement shall rank pari passu with all other senior
unsecured Indebtedness of the Borrower.

 

4.17                        Anti-Corruption Laws; OFAC; Anti-Terrorism Laws.

 

(a)                                             The Borrower, its Subsidiaries
and, to the best of its knowledge, their respective directors, officers,
employees, and agents have conducted their business (as it relates to the
Borrower and its Subsidiaries) in compliance in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended.

 

(b)                                             None of the Borrower, its
Subsidiaries or, to the best of its knowledge, their respective directors,
officers, employees, agents or representatives acting or benefiting in any
capacity in connection with the credit facility established hereby:

 

(i)                                                 is a Designated Person;

 

(ii)                                              is a Person that is owned or
controlled by a Designated Person;

 

(iii)                                           is located, organized or
resident in a Sanctioned Country; or

 

(iv)                                          has directly or indirectly engaged
in, or is now directly or indirectly engaged in, any dealings or transactions
(1) with any Designated Person, (2) in any Sanctioned Country, or (3) otherwise
in violation of Sanctions.

 

(c)                                              The Borrower is in compliance
in all material respects with the PATRIOT Act.

 

60

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
non-contingent Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding:

 

5.1                               Maintenance of Property.  The Borrower shall,
and shall cause each Subsidiary to, keep and maintain all of its Properties
necessary or useful in its business in good condition, and make all necessary
renewals, replacements, additions and improvements thereto, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.2                               Taxes.  Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, the Borrower
shall, and shall cause each Subsidiary to, pay and discharge all taxes, rates,
assessments, fees and governmental charges upon or against the Borrower or any
Subsidiary or against its properties in each case before the same becomes
delinquent and before penalties accrue thereon unless and to the extent that the
same is being contested in good faith and by appropriate proceedings and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

 

5.3                               Maintenance of Insurance. The Borrower shall,
and shall cause each Subsidiary to, maintain insurance with insurers recognized
as financially sound and reputable by prudent business persons in such forms and
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

 

5.4                               Financial Reports. The Borrower shall, and
shall cause each Subsidiary to, maintain a system of accounting in accordance
with GAAP and furnish promptly, and in any event within thirty (30) days after
the receipt of a request, to each of the Lenders and their duly authorized
representatives such information respecting the business and financial condition
of the Borrower and its Subsidiaries as may be reasonably requested by the
Administrative Agent or any Lender and, without any request, will furnish to the
Administrative Agent (for further distribution to each Lender):

 

(a)                                             as soon as available, and in any
event within forty-five (45) days after the close of each fiscal quarter other
than the fourth fiscal quarter of the Borrower commencing with the fiscal
quarter ending September 30, 2014, a copy of the unaudited consolidated balance
sheets, income statements and cash flow statements for the Borrower and its
Subsidiaries for such quarterly period and the fiscal year to date and for the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared by the Borrower and certified by the chief financial officer of the
Borrower as fairly presenting the financial condition of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes (it being understood that delivery to
the Administrative Agent of the Borrower’s quarterly report on Form 10-Q filed
with the Securities and Exchange Commission shall satisfy the requirements of
this Section 5.4(a));

 

61

--------------------------------------------------------------------------------


 

(b)                                             as soon as available, and in any
event within ninety (90) days after the close of each fiscal year of the
Borrower, a copy of the audit report (including an unqualified opinion of the
Borrower’s auditors) for such year and accompanying financial statements,
including consolidated balance sheets, statements of stockholders’ equity,
statements of income and statements of cash flow for the Borrower and its
Subsidiaries showing in comparative form the figures for the previous fiscal
year of the Borrower and its Subsidiaries, all in reasonable detail, prepared
and certified by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing selected by the Borrower
and reasonably satisfactory to the Required Lenders (it being understood that
delivery to the Administrative Agent of the Borrower’s annual report on
Form 10-K filed with the Securities and Exchange Commission shall satisfy the
requirements of this Section 5.4(b)); and

 

(c)                                              concurrently with the delivery
of financial statements referred to in Sections 5.4(a) and (b), a Compliance
Certificate prepared and signed by the chief financial officer of the Borrower.

 

5.5                               Inspection.  The Borrower shall, and shall
cause each Subsidiary to, upon reasonable notice and during normal business
hours, permit the Administrative Agent (and during the continuance of any Event
of Default, each of the Lenders), by its (or their) representatives and agents,
to inspect any of the properties, corporate books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of account
and other financial records of the Borrower and each Subsidiary and to discuss
the affairs, finances and accounts of the Borrower and each Subsidiary with, and
to be advised as to the same by, its officers and employees at such times and
intervals as any Lender may reasonably request.  The Borrower shall reimburse
the Administrative Agent for any reasonable costs and expenses incurred by it in
connection with (i) any such inspections conducted during the continuance of an
Event of Default and (ii) not more than one such inspection during any calendar
year when no Event of Default is continuing.

 

5.6                               Consolidation, Merger and Sale of Assets.  The
Borrower will not, and will not permit any Subsidiary to, consolidate, merge,
dissolve, liquidate with or into any Person, or sell or otherwise dispose
(whether in one transaction or in a series of transactions) of all or
substantially all of the assets of the Consolidated Entities, on a consolidated
basis (whether now owned or hereafter acquired), except that (a) any Subsidiary
may consolidate, merge, dissolve, liquidate with or into any other Subsidiary or
the Borrower, (b) any Person may merge with or into the Borrower or any
Subsidiary; provided that in the case of any merger involving the Borrower, the
Borrower is the surviving entity.  The Borrower shall give written notice to the
Lenders of any such merger contemporaneously with its consummation.

 

5.7                               Liens. The Borrower will not, and will not
permit any Subsidiary with assets valued at greater than $25,000,000 to, pledge,
mortgage or otherwise encumber or subject to or permit to exist upon or be
subjected to any Lien on any of its property, assets or revenue at any time
owned by the Borrower or any Subsidiary, other than:

 

(a)                                             Liens, pledges or deposits for
workers’ compensation, unemployment insurance, old age benefits or social
security obligations, taxes, assessments, statutory obligations or other similar
charges, good faith deposits made in connection with tenders, contracts or
leases to which

 

62

--------------------------------------------------------------------------------


 

the Borrower or a Subsidiary is a party or other deposits required to be made in
the ordinary course of business, provided in each case the obligation secured is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings and adequate reserves have been provided therefor in accordance with
GAAP and that the obligation is not for borrowed money, customer advances, trade
payables, or obligations to agricultural producers;

 

(b)                                             Liens securing an appeal or stay
or discharge in the course of any legal proceedings, provided that the aggregate
amount of liabilities of the Borrower or a Subsidiary so secured by a pledge of
property, assets or revenue permitted under this subsection (b) including
interest and penalties thereon, if any, shall not be in excess of $25,000,000 at
any one time outstanding;

 

(c)                                              Liens not otherwise permitted
hereunder in an amount not in excess of $25,000,000 at any time the same is to
be determined;

 

(d)                                             Liens (and any replacements
thereof without increase) existing on the date hereof and disclosed in Schedule
5.7 hereto;

 

(e)                                              Liens securing Indebtedness
incurred to finance, or which represents, the purchase price of property,
provided (i) such Liens attach only to the property financed with such
Indebtedness and (ii) the amount of such secured Indebtedness does not exceed
the purchase price of such property plus any reasonable related fees and costs;

 

(f)                                               the filing of financing
statements solely as a precautionary measure in connection with operating leases
or other Liens permitted under this Agreement;

 

(g)                                              Liens with respect to judgments
which do not constitute Events of Default pursuant to this Agreement;

 

(h)                                             any interest of a lessor in any
property subject to any lease entered into by the Borrower or a Subsidiary;

 

(i)                                                 Liens securing Indebtedness
under (i) that certain Indenture of Mortgage and Deed of Trust, dated as of
September 1, 1944, as and to be amended and supplemented, among the Borrower,
The Bank of New York Mellon Trust Borrower, N.A. and UMB Bank & Trust, N.A. (the
“EDE Mortgage”) and (ii) that certain Indenture of Mortgage and Deed of Trust
dated as of June 1, 2006, and as to be amended and supplemented, among The
Empire District Gas Company and The Bank of New York Trust Company, N.A. (the
“EDG Mortgage”);

 

(j)                                                any Lien on Property of any
Person existing at the time such Person is merged or consolidated with or into
the Borrower or a Subsidiary and not created in contemplation of such event;

 

(k)                                             any Lien existing on any
property prior to the acquisition thereof by the Borrower or a Subsidiary and
not created in contemplation of such acquisition;

 

(l)                                                 Liens incurred in connection
with or related to the construction or purchase of utility property;

 

63

--------------------------------------------------------------------------------


 

(m)                                         the replacement, extension or
renewal of any Lien permitted by clauses (e), (j) or (k) above upon or in the
same property theretofore subject thereto or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Indebtedness secured thereby;

 

(n)                                             Liens securing the claims or
demands of materialmen, mechanics, carriers, warehousemen, landlords and other
like persons for labor, materials, supplies or rentals incurred in the ordinary
course of the Borrower’s or a Subsidiary’s business, but only if the payment
thereof is not at the time past due or is being contested in good faith and by
appropriate proceedings with adequate reserves maintained in accordance with
GAAP;

 

(o)                                             reservations, exceptions,
easements, rights of way, and other similar encumbrances affecting real
property, provided that they do not individually or in the aggregate detract
from the marketability of said properties or materially interfere with their use
in the ordinary course of the Borrower’s or a Subsidiary’s business as permitted
under the EDE Mortgage and the EDG Mortgage; and

 

(p)                                             Liens on cash and cash
equivalents securing non-speculative hedging obligations.

 

5.8                               Notice of Suit or Material Adverse Change in
Business or Default. The Borrower shall, as soon as possible, and in any event
within 15 days after it learns of the following, give written notice to the
Lenders of (a) any proceeding(s) being instituted or threatened to be instituted
by or against the Borrower or any Subsidiary in any federal, state or local
court or before any commission or other regulatory body (federal, state or
local) which could reasonably be expected to have a Material Adverse Effect and
(b) the occurrence of any Event of Default. Failure of the Borrower to give any
notice required by this Section 5.8 shall have no effect upon the right of the
Administrative Agent to declare any Event of Default which may occur or exist at
any time.

 

5.9                               ERISA.

 

(a)                                             The Borrower will, and will
cause each Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed is
likely to result in the imposition of a Lien against any of its properties,
assets or revenues.

 

(b)                                             The Borrower will promptly
notify the Administrative Agent of (i) the occurrence of any reportable event
(as defined in ERISA) for which the notice requirement has not been waived by
the PBGC and which is reasonably likely to result in the termination by the PBGC
of any Plan, (ii) receipt of any notice from PBGC of its intention to seek
termination of any such Plan or appointment of a trustee therefor, and (iii) its
intention to terminate or withdraw from any Plan, other than a “standard
termination” meeting the requirements of Section 4041(b) of ERISA.

 

(c)                                              The Borrower will not, and will
not permit any Subsidiary to, terminate any Plan or withdraw therefrom unless it
shall be in compliance with all of the terms and conditions

 

64

--------------------------------------------------------------------------------


 

of this Agreement after giving effect to any liability to PBGC resulting from
such termination or withdrawal.

 

5.10                        Use of Proceeds. The Borrower shall use the proceeds
of the Loans and Letters of Credit for working capital, commercial paper back-up
and general corporate purposes.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, (i) (A) in direct
furtherance of a violation, in any material respect of the Foreign Corrupt
Practices Act of 1977, as amended or (B) in violation of any of the regulations
of the Federal Reserve Board, including Regulations T, U and X or (ii) to fund,
finance or facilitate any activities, business or transaction of or with any
Designated Person or in any Sanctioned Country, or otherwise in violation of
Sanctions, as such Sanctions Lists or Sanctions are in effect from time to time,
or in any other manner that will result in the violation of any applicable
Sanctions by the Administrative Agent, and Issuing Bank or any Lender.

 

5.11                        Compliance with Laws.  The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, including Environmental Laws,
the PATRIOT Act, foreign exchange control regulations, foreign asset control
regulations and other trade-related regulations, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

5.12                        Fiscal Year. The Borrower shall not change its
fiscal year.

 

5.13                        Maintenance of Existence. The Borrower shall
maintain its corporate existence except for mergers permitted by Section 5.6
hereof.

 

5.14                        Maximum Total Indebtedness to Total Capitalization
Ratio. The Borrower shall maintain as of the last day of each fiscal quarter a
ratio of Total Indebtedness to Total Capitalization of not more than 0.65 to 1.
For purposes of this Section 5.14, “Total Indebtedness” shall mean all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis but
shall exclude all accounts payable and expenses incurred in the ordinary course
of the Borrower’s and its respective Subsidiaries’ businesses and “Total
Capitalization” shall mean the sum of Total Indebtedness and stockholders’
equity, preferred and preference stock and other securities included on the
consolidated balance sheet of the Borrower and its Subsidiaries as of any date
of determination.

 

5.15                        Acquisitions.  The Borrower will not and will not
permit any Subsidiary to acquire any equity interests of, or substantially all
of the assets of, another Person or assets constituting a business unit, line of
business or division of such Person; provided that any such acquisition shall be
permitted if (i) immediately before and immediately after giving pro forma
effect to any such acquisition, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving pro forma effect to any such
acquisition, the Borrower shall be in compliance with the financial covenant set
forth in Section 5.14 (calculated as of the last of day of the fiscal quarter
mostly recently ended prior to such acquisition, but giving effect to such
acquisition, any Indebtedness issued or repaid in connection therewith and any
equity interests or other securities issued or repurchased in connection
therewith) and (iii) immediately after giving pro forma effect to any such
acquisitions (and any Borrowings or repayments of Revolving

 

65

--------------------------------------------------------------------------------


 

Loans in connection therewith), the aggregate Revolving Commitments at such time
shall exceed the Aggregate Revolving Credit Exposure at such time by at least
$1.

 

5.16                        Anti-Corruption Laws.  The Borrower will, and will
cause each of its Subsidiaries to, conduct its business in compliance in all
material respects with the Foreign Corrupt Practices Act of 1977, as amended.

 

5.17                        Line of Business.  The Borrower and its
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and its Subsidiaries, taken as a whole, on the Closing Date and
other business activities incidental or reasonably related to any of the
foregoing.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

6.1                               Events of Default.  The occurrence of any one
or more of the following events shall constitute an “Event of Default”:

 

(a)                                             Fail to pay (i) when due any
amount of principal of any Loan or any L/C Obligation whether at the stated
maturity thereof or at any other time provided in this Agreement, or (ii) within
three days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee or other amount payable hereunder or under any other Loan
Document; or

 

(b)                                             Fail to observe or perform any
covenant or agreement set forth in Sections 5.6, 5.7, 5.8(b), 5.10, 5.13, and
5.14;

 

(c)                                              Fail to observe or perform any
covenant or agreement set forth in Section 5.4 and such default shall continue
for 30 days after the earlier of (i) the date on which such default first became
known to a Responsible Officer of the Borrower or (ii) written notice thereof to
the Borrower by the Administrative Agent;

 

(d)                                             Fail to observe or perform any
covenant or agreement set forth in any other provision hereof or any of the
other Loan Documents and such default shall continue for 30 days after the
earlier of (i) the date on which such default first became known to a
Responsible Officer of the Borrower or (ii) written notice thereof to the
Borrower by the Administrative Agent;

 

(e)                                              The Borrower or any Subsidiary
(i) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
outstanding of more than $25,000,000, or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid,

 

66

--------------------------------------------------------------------------------


 

defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or

 

(f)                                               Any representation, warranty
or certification made by the Borrower herein or in any Loan Document or in any
statement or certificate furnished by it pursuant hereto or thereto, proves
untrue in any material respect as of the date made or deemed made pursuant to
the terms hereof or thereof;

 

(g)                                              Any judgment or judgments, writ
or writs, or warrant or warrants of attachment, or any similar process or
processes in an aggregate amount in excess of $25,000,000 which is not covered
by insurance issued by an insurer that has acknowledged its liability thereon
shall be entered or filed against the Borrower, or any Subsidiary or against any
of their respective property or assets and remain unpaid, unbonded, unstayed and
undischarged for a period of sixty (60) days from the date of its entry;

 

(h)                                             Except as would not reasonably
be expected to have a Material Adverse Effect, (i) any reportable event (as
defined in Section 4043 of ERISA and for which the notice requirement has not
been waived pursuant to any applicable regulations promulgated thereunder) which
results in the PBGC instituting proceedings to terminate any Plan or (ii) the
appointment by the appropriate United States District Court of a trustee to
administer or liquidate any such Plan shall have been made pursuant to Title IV
of ERISA and continues for thirty (30) days after written notice to such effect
shall have been given to the Borrower by the Administrative Agent or (iii) any
such Plan shall be terminated other than in a “standard termination” meeting the
requirements of Section 4041(b) of ERISA;

 

(i)                                                 The Borrower shall (i) admit
in writing its inability to pay its debts generally as they become due,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
conservator, liquidator, rehabilitator or similar official for it or any
substantial part of its property or, (iv) file a petition seeking relief or
institute any proceeding seeking to have entered against it an order for relief
under any Debtor Relief Law, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, marshalling of assets,
adjustment or composition of its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors;

 

(j)                                                (i) Any custodian, receiver,
trustee, conservator, liquidator, rehabilitator or similar official shall be
appointed for the Borrower or any substantial part of its property, (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against or a final order of condemnation shall be entered in a court of
appropriate jurisdiction against any substantial amount of the Borrower’s
property, the loss of the use of which would have a Material Adverse Effect, or
(iii) a proceeding described in Section 6.1(i)(iv) shall be instituted against
the Borrower and such appointment continues undischarged or any such proceeding
continues undismissed or unstayed for a period of 60 days;

 

(k)                                             A Change of Control shall occur;

 

67

--------------------------------------------------------------------------------


 

(l)                                                 The revocation or other loss
after all available appeals have been taken or administrative proceedings have
been completed of any permit or other governmental authority the revocation or
loss of which would have a Material Adverse Effect; or

 

(m)                                         Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the obligations under the Loan Documents, ceases to be in full force and
effect; the Borrower contests in any manner the validity or enforceability of
any material provision of any Loan Document; or the Borrower denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document.

 

6.2                               Remedies:  Termination of Commitments,
Acceleration, etc.  Upon and at any time after the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall at the
direction, or may with the consent, of the Required Lenders, take any or all of
the following actions at the same or different times:

 

(a)                                             Declare the Revolving
Commitments, the Swingline Commitment, and the Issuing Banks’ obligation to
issue Letters of Credit, to be terminated, whereupon the same shall terminate;
provided that, upon the occurrence of a Bankruptcy Event, the Revolving
Commitments, the Swingline Commitment and the Issuing Bank’s obligation to issue
Letters of Credit shall automatically be terminated;

 

(b)                                             Declare all or any part of the
outstanding principal amount of the Loans to be immediately due and payable,
whereupon the principal amount so declared to be immediately due and payable,
together with all interest accrued thereon and all other amounts payable under
this Agreement and the other Loan Documents, shall become immediately due and
payable without presentment, demand, protest, notice of intent to accelerate or
other notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrower; provided that, upon the occurrence of a
Bankruptcy Event, all of the outstanding principal amount of the Loans and all
other amounts described in this Section 6.2(b) shall automatically become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Borrower;

 

(c)                                              Direct the Borrower to deposit
(and the Borrower hereby agrees, forthwith upon receipt of notice of such
direction from the Administrative Agent, to deposit) with the Administrative
Agent from time to time such additional amount of cash as is equal to 102% of
the aggregate Stated Amount of all Letters of Credit outstanding at such time
(whether or not any beneficiary under any Letter of Credit shall have drawn or
be entitled at such time to draw thereunder), such amount to be held by the
Administrative Agent in the Cash Collateral Account as security for the L/C
Exposure as described in Section 2.3(k); and

 

(d)                                             Exercise all rights and remedies
available to it under this Agreement, the other Loan Documents and applicable
law.

 

68

--------------------------------------------------------------------------------


 

6.3                               Remedies:  Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, each Issuing Bank, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, such Issuing Bank or any such
Affiliate, to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
Issuing Bank different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have.  Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

7.1                               Appointment and Authority.  Each of the
Lenders (for purposes of this Article VII, references to the Lenders shall also
mean each Issuing Bank and the Swingline Lender) hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as set forth in
Section 7.6, the provisions of this Article VII are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall have no rights
as a third-party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” (or any other similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
under agency doctrine of any applicable law.  Instead, such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

7.2                               Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may

 

69

--------------------------------------------------------------------------------


 

exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

7.3                               Exculpatory Provisions.

 

(a)                                             The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                                 shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing;

 

(ii)                                              shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(iii)                                           shall not, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                             The Administrative Agent shall
not be liable for any action taken or not taken by it (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 8.5 and 6.2), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
in writing by the Borrower or a Lender.

 

70

--------------------------------------------------------------------------------


 

(c)                                              The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

7.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance, extension, renewal or increase of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

7.5                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

7.6                               Resignation of Administrative Agent.

 

(a)                                             The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (except during the continuance of an
Event

 

71

--------------------------------------------------------------------------------


 

of Default), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Regardless of whether a successor has been
appointed or has accepted such appointment, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)                                             With effect from the Resignation
Effective Date, (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for in Section 7.6(a).  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VII and Section 8.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

7.7                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

7.8                               No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Arranger or the Co-Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

72

--------------------------------------------------------------------------------


 

7.9                               Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise (i) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Reimbursement Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents,
sub-agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.8 and 8.1) allowed in such judicial
proceeding and (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same.  Any custodian,
receiver, assignee, trustee, liquidator, sequestrator, rehabilitator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents, sub-agents and counsel, and any other amounts due the
Administrative Agent under Section 2.8 or 8.1.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Expenses; Indemnity; Damage Waiver.

 

(a)                                             The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Bank (including the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders (taken as a whole) and, if reasonably necessary, a single local
counsel for the Administrative Agent and the Lenders (taken as a whole) in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Lenders similarly situated and taken
as a whole) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of

 

73

--------------------------------------------------------------------------------


 

Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                             The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Issuing Bank
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the Indemnitees (taken as a whole) and, if reasonably necessary,
a single local counsel for the Indemnitees (taken as a whole) in each relevant
jurisdiction and with respect to each relevant specialty, and in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Indemnitees similarly situated and taken
as a whole), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against such Indemnitee for breach in bad faith of such Indemnitee’s funding
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 8.1(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages or related liabilities or expenses arising from any non-Tax claim.

 

(c)                                              To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under
Section 8.1(a) or 8.1(b) to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Bank, the Swingline Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank, the Swingline
Lender or such Related Party, as the case may be, such Lender’s proportion
(based on the percentages as used in determining the Required Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that, with respect to such unpaid amounts
owed to the Issuing Bank to the Swingline Lender solely in their respective
capacities as such, only the Lenders shall be required to pay such unpaid
amounts, such payment to be made severally among them based on each such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought); provided

 

74

--------------------------------------------------------------------------------


 

further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), against the Issuing
Banks or the Swingline Lender in their respective capacities as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or the Issuing Banks or the Swingline Lender in
connection with such capacity.  The obligations of the Lenders under this
Section 8.1(c) are subject to the provisions of Section 2.19(c).

 

(d)                                             To the fullest extent permitted
by applicable law, neither any Indemnitee or any of its Related Parties, on the
one hand, nor the Borrower or any of its Related Parties, on the other hand,
shall assert, and each hereby waives, any claim against the other on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee
referred to in Section 8.1(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including the Platform, Intralinks, SyndTrak or similar systems) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent such liability is determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence, willful misconduct or material
breach of its obligations hereunder or under any other Loan Document.

 

(e)                                              All amounts due under this
Section 8.1 shall be payable by the Borrower upon demand therefor.

 

8.2                               Governing Law; Submission to Jurisdiction;
Waiver of Venue; Service of Process.

 

(a)                                             This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document,
except as expressly set forth therein) shall be governed by, and construed in
accordance with, the law of the State of New York; provided that each Letter of
Credit shall be governed by, and construed in accordance with, the International
Standby Practices of the International Chamber of Commerce, as in effect from
time to time (the “ISP”), and, as to matters not governed by the ISP, the laws
of the State of New York.

 

(b)                                             Each party hereto irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of any of the foregoing in any way relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all

 

75

--------------------------------------------------------------------------------


 

claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c)                                              Each party hereto irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 8.2(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                             Each party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 8.4.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

8.3                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

8.4                               Notices; Effectiveness; Electronic
Communication.

 

(a)                                             Except in the cases of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 8.4(b)), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

 

(i)                                                 if to the Borrower, the
Administrative Agent, Wells Fargo in its capacity as an Issuing Bank or the
Swingline Lender, to it at the address (or facsimile number) specified for such
Person on Schedule 1.1(a); and

 

(ii)                                              if to any Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have

 

76

--------------------------------------------------------------------------------


 

been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient).  Notices delivered through electronic
communications, to the extent provided in Section 8.4(b), shall be effective as
provided in Section 8.4(b).

 

(b)                                             Notices and other communications
to the Administrative Agent, the Lenders and any Issuing Bank hereunder may be
delivered or furnished by electronic communication including e-mail or by
posting such notices or communications on internet or intranet websites such as
SyndTrak or a substantially similar electronic transmission system (the
“Platform”) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or other communications posted to an internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                              THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  The Agent Parties do not warrant the adequacy of the
platform and expressly disclaim liability for errors or omissions in the
communications effected thereby.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with any such
communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise), arising
out of the Borrower’s or the Administrative Agent’s transmission of any notices
or communications through the Platform, other than for direct or actual damages
resulting from the gross negligence, willful misconduct or material breach of
the obligations hereunder or under any other Loan Document of such Agent Party
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

(d)                                             Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto (except that each Lender need not give notice
of any such change to the other Lenders in their capacities as such).

 

77

--------------------------------------------------------------------------------


 

8.5                               Amendments, Waivers, etc.  No amendment,
modification, waiver or discharge or termination of, or consent to any departure
by the Borrower from, any provision of this Agreement or any other Loan Document
(other than any Fee Letter) shall be effective unless in a writing signed by the
Required Lenders (or by the Administrative Agent at the direction or with the
consent of the Required Lenders), and then the same shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, modification, waiver, discharge, termination or
consent shall:

 

(a)                                             unless agreed to in writing by
each Lender directly affected thereby, (i) reduce or forgive the principal
amount of any Loan or Reimbursement Obligation, reduce the rate of or forgive
any interest thereon (provided that only the consent of the Required Lenders
shall be required to waive the applicability of any post-default increase in
interest rates), or reduce or forgive any fees hereunder (other than fees
payable to the Administrative Agent, the Arranger or any Issuing Bank for their
own account), (ii) extend the final scheduled maturity date or any other
scheduled date for the payment of any principal of or interest on any Loan,
extend the time of payment of any Reimbursement Obligation or any interest
thereon, extend the expiry date of any Letter of Credit beyond the L/C Maturity
Date, or extend the time of payment of any fees hereunder (other than fees
payable to the Administrative Agent, the Arranger or any Issuing Bank for their
own account), or (iii) increase any Commitment of any such Lender over the
amount thereof in effect or extend the maturity thereof (it being understood
that a waiver of any condition precedent set forth in Section 3.2 or of any
Default or Event of Default or mandatory reduction in the Commitments, if agreed
to by the Required Lenders or all Lenders (as may be required hereunder with
respect to such waiver), shall not constitute such an increase);

 

(b)                                             unless agreed to in writing by
all of the Lenders, (i) change or waive any provision of this Section 8.5 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder, or
(ii) change or waive any provision of Section 2.13 or any other provision of
this Agreement or any other Loan Document in a manner that would alter the pro
rata treatment of any Lenders required thereby; and

 

(c)                                              unless agreed to in writing by
the Issuing Banks, the Swingline Lender or the Administrative Agent in addition
to the Lenders required as provided hereinabove to take such action, affect the
respective rights or obligations of the Issuing Banks, the Swingline Lender or
the Administrative Agent, as applicable, hereunder or under any of the other
Loan Documents.

 

The Fee Letters may only be amended or modified, and any rights thereunder
waived, in a writing signed by the parties thereto.

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans and, with
respect to voting on any such plan, each Lender acknowledges that the provisions
of Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein.

 

78

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender and (ii) if the Administrative
Agent and the Borrower shall have jointly identified (each in its sole
discretion) an obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five Business Days following the posting of such amendment to the
Lenders.

 

8.6                               Successors and Assigns.

 

(a)                                             The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 8.6(b), (ii) by way of participation in accordance with the
provisions of Section 8.6(e) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 8.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 8.6(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                             Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans (including for purposes of this Section 8.6(b), participations in
Letters of Credit and in Swingline Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                                 (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment and/or the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned, or (B) in any case not described in clause (A) above, the aggregate
amount of the Revolving Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect

 

79

--------------------------------------------------------------------------------


 

to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than (x)  $5,000,000, in the case of any assignment in respect of a
Revolving Commitment (which for this purpose includes Revolving Loans
outstanding) or (y) the entire Swingline Commitment and the full amount of the
outstanding Swingline Loans, in the case of Swingline Loans, unless each of the
Issuing Banks and the Swingline Lender and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)                                              each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Revolving Commitment assigned, except that this Section 8.6(b)(ii) shall not
apply to rights in respect of Swingline Loans;

 

(iii)                                           no consent shall be required for
any assignment except to the extent required by clause (B) of
Section 8.6(b)(i) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (y) an Event of
Default has occurred and is continuing at the time of such assignment or
(z) such assignment is to a Lender or an Affiliate of a Lender; and

 

(B)                               the consent of the Issuing Banks and the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for assignments in respect of a Revolving Commitment;

 

(iv)                                          the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(v)                                             no such assignment shall be made
to (A) the Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B); and

 

(vi)                                          no such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 8.6(d), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14(a), 2.14(b), 2.15, 2.16 and 8.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except

 

80

--------------------------------------------------------------------------------


 

to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.  If
requested by or on behalf of the assignee, the Borrower, at its own expense,
will execute and deliver to the Administrative Agent a new Note or Notes to the
order of the assignee (and, if the assigning Lender has retained any portion of
its rights and obligations hereunder, to the order of the assigning Lender),
prepared in accordance with the applicable provisions of Section 2.20 as
necessary to reflect, after giving effect to the assignment, the Revolving
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1 and/or A-2, as applicable.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 8.6(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 8.6(e).

 

(c)                                              In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the Applicable Percentage of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its Applicable Percentage of all Loans
and participations in Letters of Credit and Swingline Loans.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(d)                                             The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at its address for notices referred to in Schedule 1.1(a) a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, revocation of designation, of any Lender as a Defaulting Lender. 
The Register shall be available for inspection by each of the Borrower and the
Issuing Banks, at any reasonable time and from time to time upon reasonable
prior notice.

 

(e)                                              Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the

 

81

--------------------------------------------------------------------------------


 

Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitments
and/or the Loans (including such Lender’s risk participations in Letters of
Credit and Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Issuing Banks and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 8.5(a) and clause (i) of Section 8.5(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14(a), 2.14(b), 2.15 and 2.16 (subject to the
requirements and limitations of such Sections and Section 2.17 and it being
understood that the documentation required under Section 2.15(g) shall be
delivered solely to the participating lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 8.6(b);
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.17 as if it were an assignee under Section 8.6(b) and (B) shall not be
entitled to receive any greater payment under Section 2.14 or 2.15, with respect
to any participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent (not to be unreasonably withheld or
delayed).  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 6.3 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13(b) as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish such Revolving Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                               Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve

 

82

--------------------------------------------------------------------------------


 

Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)                                              The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any state laws based on the Uniform Electronic
Transactions Act.

 

(h)                                             Any Lender or participant may,
in connection with any assignment, participation, pledge or proposed assignment,
participation or pledge pursuant to this Section 8.6, disclose to the assignee,
Participant or pledgee or proposed assignee, Participant or pledgee any
information relating to the Borrower and its Subsidiaries furnished to it by or
on behalf of any other party hereto; provided that such assignee, Participant or
pledgee or proposed assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 8.11.

 

(i)                                                 Notwithstanding anything to
the contrary contained herein, if Wells Fargo assigns all of its Revolving
Commitments and Revolving Loans in accordance with this Section 8.6, Wells Fargo
may resign as an Issuing Bank and/or Swingline Lender upon 30 days’ written
notice to the Borrower and the Lenders.  Upon any such notice of resignation,
the Borrower shall have the right to appoint from among the Lenders a successor
Issuing Bank and/or Swingline Lender, as applicable; provided that no failure by
the Borrower to make such appointment shall affect any such resignation of Wells
Fargo.  Wells Fargo shall retain all of the rights and obligations of an (i)
Issuing Bank hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation in its capacity as such
and all obligations of the Borrower and the Lenders with respect thereto
(including the right to require the Lenders to make Revolving Loans or fund
participation interests pursuant to Section 2.3) and (ii) a Swingline Lender
hereunder with respect to all Swingline Loans made by it and outstanding as of
the effective date of its resignation in its capacity as such and all
obligations of the Borrower and the Lenders with respect thereto (including the
right to require the Lenders to make Revolving Loans or fund participation
interests pursuant to Section 2.4).

 

8.7                               No Waiver.  The rights and remedies of the
Administrative Agent and the Lenders expressly set forth in this Agreement and
the other Loan Documents are cumulative and in addition to, and not exclusive
of, all other rights and remedies available at law, in equity or otherwise.  No
failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or be construed to be a waiver of any Default or Event of
Default.  No course of dealing between the Borrower, the Administrative Agent or
the Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Loan Document or to
constitute a waiver of any Default or Event of Default.  No notice to or demand
upon the Borrower in any case shall entitle the

 

83

--------------------------------------------------------------------------------


 

Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent or
any Lender to exercise any right or remedy or take any other or further action
in any circumstances without notice or demand.

 

8.8                               Survival.  All covenants, agreements,
representations and warranties made by or on behalf of the Borrower in this
Agreement and in the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Loan Documents relating to indemnification or payment of
costs and expenses, including, without limitation, the provisions of Sections
2.14(a), 2.14(b), 2.15, 2.16 and 8.1, shall survive the payment in full of all
Loans and Letters of Credit, the termination of the Revolving Commitments and
all Letters of Credit, and any termination of this Agreement or any of the other
Loan Documents.

 

8.9                               Severability.  To the extent any provision of
this Agreement is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.  Without limiting the
foregoing provisions of this Section 8.9, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

8.10                        Construction.  The headings of the various articles,
sections and subsections of this Agreement and the table of contents have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any of the provisions hereof.  Except as otherwise expressly
provided herein and in the other Loan Documents, in the event of any
inconsistency or conflict between any provision of this Agreement and any
provision of any of the other Loan Documents, the provision of this Agreement
shall control.

 

8.11                        Confidentiality.  Each of the Administrative Agent,
the Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Requirements of Law or
by

 

84

--------------------------------------------------------------------------------


 

any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section 8.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis, to (i) any rating agency in connection
with the Borrower or its Subsidiaries or the facilities created hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance monitoring of CUSIP numbers with respect to the facilities created
hereunder; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 8.11 or (y) becomes available to the Administrative Agent, any
Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 8.11, “Information” means all information received
from the Borrower relating to the Borrower or any of its businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 8.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

8.12                        Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (e.g., “pdf” or “tif” file format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

8.13                        Disclosure of Information.  The Borrower agrees and
consents to the Administrative Agent’s and the Arranger’s disclosure of
information relating to this transaction to Gold Sheets and other similar bank
trade publications.  Such information will consist of deal terms and other
information customarily found in such publications.

 

8.14                        USA Patriot Act Notice.  Each Lender that is subject
to the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower

 

85

--------------------------------------------------------------------------------


 

that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the PATRIOT Act.

 

8.15                        No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger, nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, and its Affiliates,
and neither the Administrative Agent, the Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger, or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ Laurie A. Delano

 

 

 

 

Title:

Vice President—Finance and Chief Financial Officer

 

(signatures continued)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Kathleen Gound

 

 

 

 

Title:

Vice President

 

 

 

 

UMB BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Charles J. Wolf

 

 

 

 

Title:

SVP

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Michael Stagges

 

 

 

 

Title:

Vice President

 

 

 

 

THE ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ D. Scott McMurtry

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Andrew Massaro

 

 

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

ARVEST BANK, as a Lender

 

 

 

By:

/s/ Stuart Puckett

 

 

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Borrower’s Taxpayer Identification No.                              

 

Borrower’s Taxpayer Identification No.                              

 

FORM OF REVOLVING NOTE

 

$

, 20  

 

Charlotte, North Carolina

 

FOR VALUE RECEIVED, THE EMPIRE DISTRICT ELECTRIC COMPANY, a Kansas corporation
(the “Borrower”), hereby promises to pay to the order of

 

(the “Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at One Wells Fargo Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as of September     , 2014 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time parties thereto, and Wells Fargo Bank,
National Association, as Administrative Agent, the principal sum of

 

DOLLARS ($                      ), or such lesser amount as may constitute the
unpaid principal amount of the Revolving Loans made by the Lender, under the
terms and conditions of this promissory note (this “Revolving Note”) and the
Credit Agreement.  The defined terms in the Credit Agreement are used herein
with the same meaning.  The Borrower also promises to pay interest on the
aggregate unpaid principal amount of this Revolving Note at the rates applicable
thereto from time to time as provided in the Credit Agreement.

 

This Revolving Note is one of a series of Revolving Notes referred to in the
Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement.  All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.

 

In the event of an acceleration of the maturity of this Revolving Note, this
Revolving Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.

 

89

--------------------------------------------------------------------------------


 

In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.

 

This Revolving Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York.  The Borrower
hereby submits to the exclusive jurisdiction and venue of the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof.

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

90

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Borrower’s Taxpayer Identification No.                              

 

SWINGLINE NOTE

 

$20,000,000

, 20  

 

Charlotte, North Carolina

 

FOR VALUE RECEIVED, THE EMPIRE DISTRICT ELECTRIC COMPANY, a Kansas corporation
(the “Borrower”), hereby promises to pay to the order of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association (the “Administrative Agent”) located
at One Wachovia Center, 301 South College Street, Charlotte, North Carolina (or
at such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of
September     , 2014 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among the Borrower, the Lenders from time to
time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, the principal sum of

 

TWENTY MILLION DOLLARS ($20,000,000), or such lesser amount as may constitute
the unpaid principal amount of the Swingline Loans made by the Swingline Lender,
under the terms and conditions of this promissory note (this “Swingline Note”)
and the Credit Agreement.  The defined terms in the Credit Agreement are used
herein with the same meaning.  The Borrower also promises to pay interest on the
aggregate unpaid principal amount of this Swingline Note at the rates applicable
thereto from time to time as provided in the Credit Agreement.

 

This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement.  All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Swingline Note.

 

In the event of an acceleration of the maturity of this Swingline Note, this
Swingline Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.

 

In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.

 

91

--------------------------------------------------------------------------------


 

This Swingline Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York.  The Borrower
hereby submits to the exclusive jurisdiction and venue of the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof.

 

IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

92

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, The Empire District Electric Company (the “Borrower”), refers
to the Credit Agreement, dated as of October 20, 2014, among the Borrower,
certain Lenders from time to time parties thereto, and you, as Administrative
Agent for the Lenders (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.2(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of Revolving Loans under the Credit Agreement, and to that
end sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(b) of the Credit Agreement:

 

(i)                                     The aggregate principal amount of the
Proposed Borrowing is $                              .(1)

 

(ii)                                  The Loans comprising the Proposed
Borrowing shall be initially made as [Base Rate Loans] [LIBOR Loans].(2)

 

(iii)                               [The initial Interest Period for the LIBOR
Loans comprising the Proposed Borrowing shall be [one/two/three/six months].](3)

 

--------------------------------------------------------------------------------

(1)  Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.

 

(2)  Select the applicable Type of Loans.

 

(3)  Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.

 

--------------------------------------------------------------------------------


 

(iv)                              The Proposed Borrowing is requested to be made
on                                      (the “Borrowing Date”).(4)

 

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

 

A.                                    Each of the representations and warranties
contained in Article IV of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (or, with respect to
representations already qualified by concepts of materiality, in all respects)
on and as of such Borrowing Date with the same effect as if made on and as of
such date, both immediately before and after giving effect to the Proposed
Borrowing to be made on such date (except (i) to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects (or, with respect to representations already
qualified by concepts of materiality, in all respects) as of such date to the
extent that such representation and warranty relates solely to an earlier date,
(ii) the representations and warranties contained in subsections (a) and (b) of
Section 4.3 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 5.4 of the Credit Agreement and (iii) the representation contained in
Section 4.4 of the Credit Agreement shall only be made on the Closing Date);

 

B.                                    No Event of Default has occurred and is
continuing or would result from the Proposed Borrowing or from the application
of the proceeds therefrom; and

 

C.                                    After giving effect to the Proposed
Borrowing, the sum of (i) the aggregate Outstanding Amount of Revolving Loans,
(ii) the aggregate L/C Exposure, and (iii) the aggregate Outstanding Amount of
Swingline Loans, will not exceed the aggregate Revolving Commitments.

 

 

Very truly yours,

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  Shall be a Business Day, and in the case of a Proposed Borrowing of LIBOR
Loans, at least three Business Days after the date hereof.

 

94

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, The Empire District Electric Company (the “Borrower”), refers
to the Credit Agreement, dated as of October 20, 2014, among the Borrower,
certain Lenders from time to time parties thereto, and you, as Administrative
Agent for the Lenders (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.2(c) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a [conversion] [continuation](1) of Revolving Loans under the Credit
Agreement, and to that end sets forth below the information relating to such
[conversion] [continuation] (the “Proposed [Conversion] [Continuation]”) as
required by Section 2.2(c) of the Credit Agreement:

 

(i)                                     The Proposed [Conversion] [Continuation]
is requested to be made on                               .(2)

 

(i)                                     The Proposed [Conversion] [Continuation]
involves $                        (3) in aggregate principal amount of Revolving
Loans made pursuant to a Borrowing on                                 ,(4) which
Revolving Loans are presently maintained as [Base Rate] [LIBOR] Loans and are
proposed hereby to be [converted into Base Rate Loans] [converted into LIBOR
Loans] [continued as LIBOR Loans].(5)

 

--------------------------------------------------------------------------------

(1)  Insert “conversion” or “continuation” throughout the notice, as applicable.

 

(2)  Shall be a Business Day, and in the case of any conversion of Base Rate
Loans into, or continuation of, LIBOR Loans, at least three Business Days after
the date hereof, and additionally, in the case of any conversion of LIBOR Loans
into Base Rate Loans, or continuation of LIBOR Loans, shall be the last day of
the Interest Period applicable to such LIBOR Loans.

 

(3)  Amount of Proposed Conversion or Continuation must comply with
Section 2.2(c) of the Credit Agreement.

 

(4)  Insert the applicable Borrowing Date for the Revolving Loans being
converted or continued.

 

(5)  Complete with the applicable bracketed language.

 

--------------------------------------------------------------------------------


 

(ii)                                  [The initial Interest Period for the
Revolving Loans being [converted into] [continued as] LIBOR Loans pursuant to
the Proposed [Conversion] [Continuation] shall be [one/two/three/six
months].](6)

 

[The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Event of Default has or will have occurred and
is continuing or would result from the Proposed [Conversion] [Continuation].](7)

 

 

 

Very truly yours,

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.

 

(7)  Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

NOTICE OF SWINGLINE BORROWING

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Wells Fargo Bank, National Association,

as Swingline Lender

[Address]

Attention:

 

Ladies and Gentlemen:

 

The undersigned, The Empire District Electric Company (the “Borrower”), refers
to the Credit Agreement, dated as of October 20, 2014, among the Borrower,
certain Lenders from time to time parties thereto, and you, as Administrative
Agent for the Lenders (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.4(b) of the Credit Agreement,
hereby gives you, as Administrative Agent and as Swingline Lender, irrevocable
notice that the Borrower requests a Borrowing of a Swingline Loan under the
Credit Agreement, and to that end sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.4(b) of the
Credit Agreement:

 

(iii)                               The principal amount of the Proposed
Borrowing is $                              .(12)

 

(iv)                              The Proposed Borrowing is requested to be made
on                                      (the “Borrowing Date”).(13)

 

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

 

A.                                    Each of the representations and warranties
contained in Article IV of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (or, with respect to
representations already qualified by concepts of materiality, in all respects)
on and as of such Borrowing Date with the same effect as if made on and

 

--------------------------------------------------------------------------------

(12)  Amount of Proposed Borrowing must comply with Section 2.4(b) of the Credit
Agreement.

 

(13)  Shall be a Business Day.

 

3

--------------------------------------------------------------------------------


 

as of such date, both immediately before and after giving effect to the Proposed
Borrowing to be made on such date (except (i) to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects (or, with respect to representations already
qualified by concepts of materiality, in all respects) as of such date to the
extent that such representation and warranty relates solely to an earlier date,
(ii) the representations and warranties contained in subsections (a) and (b) of
Section 4.3 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 5.4 of the Credit Agreement and (iii) the representation contained in
Section 4.4 of the Credit Agreement shall only be made on the Closing Date);

 

B.                                    No Event of Default has occurred and is
continuing or would result from the Proposed Borrowing or from the application
of the proceeds therefrom; and

 

C.                                    After giving effect to the Proposed
Borrowing, (i) the sum of (A) the aggregate Outstanding Amount of Revolving
Loans, (B) the aggregate L/C Exposure, and (C) the aggregate Outstanding Amount
of Swingline Loans, will not exceed the aggregate Revolving Commitments and
(ii) the sum of the aggregate Outstanding Amount of Swingline Loans will not
exceed the Swingline Commitment.

 

 

Very truly yours,

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

COMPLIANCE CERTIFICATE

 

THIS COMPLIANCE CERTIFICATE is given pursuant to Section 5.4(c) of the Credit
Agreement, dated as of October 20, 2014, among The Empire District Electric
Company (the “Borrower”), certain Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined).

 

The undersigned, on behalf of the Borrower in his or her capacity as the chief
financial officer of the Borrower, and not in his or her individual capacity,
hereby certifies that:

 

1.              [He][She] is the chief financial officer of the Borrower.

2.              The undersigned has reviewed the terms of the Credit Agreement
and has made, or caused to be made under the supervision of the undersigned, a
review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by the financial
statements delivered herewith.

3.              The examination described in paragraph 2 above did not disclose,
and the undersigned has no knowledge of the existence of, any Event of Default
during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate [, except as set forth below.

 

Describe here or in a separate attachment any exceptions to paragraph 3 above by
listing, in reasonable detail, the nature of the Event of Default, the period
during which it existed and the action that the Borrower has taken or proposes
to take with respect thereto].

 

Attached to this Compliance Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenant set forth in
Section 5.14 of the Credit Agreement, and such calculations are true and correct
on and as of the last day of the period indicated on the top of such worksheet.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Compliance
Certificate on behalf of the Borrower as of the                day of
                    ,         .

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

COVENANT COMPLIANCE WORKSHEET

 

A.  Maximum Total Indebtedness to Total Capitalization Ratio

(Section 5.14 of the Credit Agreement)

 

1.                   Total Indebtedness (all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis but excluding all accounts payable and
expenses incurred in the ordinary course of the Borrower’s and its respective
Subsidiaries’ businesses ) as of the date of determination

 

$               

 

 

 

2.                   Total Capitalization as of the date of determination

 

 

 

 

 

(a)                                 Total Indebtedness as of such date (from
Line 1 above)

$                

 

 

 

 

(b)                                 Stockholders’ equity, preferred and
preference stock and other securities included on the consolidated balance sheet
of the Borrower and its Subsidiaries as of the date of determination

$                

 

 

 

 

(c)                                  Sum of Line 2(a) and Line 2(b)

$               

 

 

 

 

3.                   Total Indebtedness to Total Capitalization as of the date
of determination:

 

Divide Line 1 by Line 2(c)

 

 

 

               

 

 

 

4.                   Maximum Consolidated Indebtedness to Total Capitalization
Ratio as of the date of determination

 

 

0.65 : 1.0

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the revolving credit facility identified below (including without
limitation any letters of credit and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s](1):

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Assignor[s] not required to execute assignments made pursuant to
Section 2.17(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Assignee[s]:

 

 

 

 

 

 

 

[Assignee is an Affiliate of [identify Lender]

 

 

 

 

3.                                      Borrower:

 

 

 

4.                                      Administrative
Agent:                                                 , as the administrative
agent under the Credit Agreement

 

5.                                      Credit Agreement:        The Credit
Agreement dated as of October 20, 2014 among The Empire District Electric
Company, the Lenders parties thereto, [name of Administrative Agent], as
Administrative Agent, and the other agents parties thereto.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](2)

 

Assignee[s](3)

 

Aggregate Amount of 
Revolving 
Commitment/Loans for
all Lenders(4)

 

Amount of 
Revolving 
Commitment/Loans 
Assigned(8)

 

Percentage 
Assigned of 
Revolving 
Commitment/
Loans(5)

 

CUSIP 
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                       ]

 

--------------------------------------------------------------------------------

(2)  List each Assignor, as appropriate.

(3)  List each Assignee, as appropriate.

(4)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(5)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](6)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE[S](7)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

 

 

[NAME OF ISSUING BANK], as

 

 

An Issuing Bank

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF SWINGLINE LENDER]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[THE EMPIRE DISTRICT ELECTRIC COMPANY](8)

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(6)  Add additional signature blocks as needed.

(7)  Add additional signature blocks as needed.

(8)  Include if required by Section 8.6(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

THE CREDIT AGREEMENT DATED AS OF OCTOBER 20, 2014 AMONG THE EMPIRE DISTRICT
ELECTRIC COMPANY, THE LENDERS PARTIES THERETO, [NAME OF ADMINISTRATIVE AGENT],
AS ADMINISTRATIVE AGENT, AND THE OTHER AGENTS PARTIES THERETO.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document ,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 8.6 of the Credit Agreement (subject to such consents, if
any, as may be required thereunder) , (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.4 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit

 

--------------------------------------------------------------------------------


 

Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.   Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 20, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Empire District Electric Company, a Kansas Corporation
(the “Borrower”), each lender from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 20, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Empire District Electric Company, a Kansas Corporation
(the “Borrower”), each lender from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 20, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Empire District Electric Company, a Kansas Corporation
(the “Borrower”), each lender from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 20, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Empire District Electric Company, a Kansas Corporation
(the “Borrower”), each lender from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------